               Case 19-12821-AJC             Doc 321       Filed 06/21/19       Page 1 of 76




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov


In re:                                                               Case No. 19-12821-AJC

MAGNUM CONSTRUCTION MANAGEMENT, LLC,                                 Chapter 11
f/k/a MUNILLA CONSTRUCTION MANAGEMENT,
LLC1,

      Debtor.
________________________________________/



              FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION
            PROPOSED BY MAGNUM CONSTRUCTION MANAGEMENT, LLC,
                 f/k/a MUNILLA CONSTRUCTION MANAGEMENT, LLC

                                                          BERGER SINGERMAN, LLP
                                                          Jordi Guso, Esq.
                                                          Florida Bar No. 863580
                                                          JGuso@bergersingerman.com
                                                          Paul A. Avron
                                                          Florida Bar No. 0050814
                                                          pavron@bergersingerman.com
                                                          1450 Brickell Avenue, Suite 1900
                                                          Miami, Florida 33131
                                                          Telephone: (305) 755-9500
                                                          Telecopier: (305)714-4340

                                                          Attorneys for Debtor and Debtor-in-
                                                          Possession.


Dated: June 21, 2019




1
  The Debtor’s address is 6201 SW 70th Street, First Floor, Miami, FL 33143. The last four digits of the Debtor’s
federal tax identification number are 3403.

9072961-7
                  Case 19-12821-AJC                    Doc 321           Filed 06/21/19              Page 2 of 76


                                                 TABLE OF CONTENTS
                                                                                                                                      Page


ARTICLE I DEFINED TERMS AND RULES OF INTERPRETATION ............................ 1
            1.1    Defined Terms ....................................................................................................... 1
            1.2    Rules of Interpretation ......................................................................................... 16
            1.3    Exhibits ................................................................................................................ 17
ARTICLE II ADMINISTRATIVE AND PRIORITY CLAIMS........................................... 18
            2.1    Administrative Claims in General ....................................................................... 18
            2.2    BHSI DIP Loan Claim ......................................................................................... 18
            2.3    Travelers DIP Loan Claim ................................................................................... 18
            2.4    Bond Claims......................................................................................................... 19
            2.5    Professional Compensation and Reimbursement Claims .................................... 19
            2.6    Priority Tax Claims .............................................................................................. 19
            2.7    Statutory Fees....................................................................................................... 19
ARTICLE III CLASSIFICATION AND TREATMENT OF CLAIMS AND
              EQUITY INTERESTS ................................................................................ 20
            3.1    Summary .............................................................................................................. 20
            3.2    Classification and Treatment of Claims and Equity Interests .............................. 21
ARTICLE IV ACCEPTANCE, REJECTION, AMENDMENT AND
             REVOCATION OR WITHDRAWAL OF THE PLAN........................... 28
            4.1    Classes Entitled to Vote ....................................................................................... 28
            4.2    Acceptance by Class of Claims............................................................................ 28
            4.3    Nonconsensual Confirmation............................................................................... 28
            4.4    Revocation or Withdrawal; No Admissions ........................................................ 29
            4.5    Amendment of Plan Documents .......................................................................... 29
            4.6    Special Provision Governing Unimpaired Claims ............................................... 29
ARTICLE V MEANS FOR IMPLEMENTATION OF THE PLAN ................................... 29
            5.1    Means for Implementation of Plan and Source of Funding for
                   Distributions......................................................................................................... 29
            5.2    Section 1146 Exemption ...................................................................................... 30
            5.3    Travelers Bonded Contracts; Release of Travelers .............................................. 30
            5.4    BHSI Bonded Contracts; Release of BSHI .......................................................... 30
            5.5    Corporate Action .................................................................................................. 31
            5.6    Vesting of Assets in the Reorganized Debtor ...................................................... 31

                                                              -i-
9072961-7
               Case 19-12821-AJC                    Doc 321             Filed 06/21/19             Page 3 of 76


                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                                    Page
        5.7     Post-Confirmation Cash Management. ................................................................ 31
        5.8     Appointment of Plan Administrator..................................................................... 32
        5.9     Powers and Obligations of the Plan Administrator.............................................. 32
        5.10    Engagement of Post Confirmation Professionals and Compensation to
                Plan Administrator and Post Confirmation Professionals ................................... 32
        5.11    Bond ..................................................................................................................... 33
        5.12    Resignation, Death or Removal of the Plan Administrator ................................. 33
        5.13    Distributions......................................................................................................... 33
        5.14    Surrender and Cancellation of Notes, Instruments, Certificates and Other
                Documents Evidencing Claims ............................................................................ 34
        5.15    Cancellation of Equity Interests ........................................................................... 34
        5.16    Continued Corporate Existence of the Reorganized Debtor ................................ 34
        5.17    Post-Confirmation Accounts ................................................................................ 34
        5.18    Managers of the Reorganized Debtor .................................................................. 34
        5.19    Effectuating Documents & Further Transactions ................................................ 34
        5.20    Section 1145 Determination ................................................................................ 35
        5.21    Preservation of Causes of Action ......................................................................... 35
        5.22    Prosecution and Settlement of Causes of Action and Available Avoidance
                Actions ................................................................................................................. 36
        5.23    Automatic Stay..................................................................................................... 36
        5.24    Closing of the Chapter 11 Case ........................................................................... 37
ARTICLE VI BRIDGE COLLAPSE BODILY INJURY CLAIMS TRUST ...................... 37
        6.1     Purpose and Funding of Trust ............................................................................. 37
        6.2     Establishment of Trust; Conflict With Plan or Plan Confirmation Order ........... 37
        6.3     Distributions and Payments from the Trust ......................................................... 37
        6.4     Tax Matters; Medicare/Medicaid/SSA Reporting and Set-Asides ...................... 38
        6.5     Appointment of the Trustee ................................................................................. 38
        6.6     Rights and Responsibilities of Trustee ................................................................. 38
        6.7     Investment Powers; Permitted Cash Expenditures .............................................. 39
        6.8     Registry of Beneficial Interests ............................................................................ 39
        6.9     Non-Transferability of Interests ........................................................................... 39
        6.10    Termination .......................................................................................................... 39
                                                                 -ii-
 9072961-7
                Case 19-12821-AJC                   Doc 321             Filed 06/21/19          Page 4 of 76


                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                               Page
         6.11     Immunity; Liability; Indemnification .................................................................. 39
         6.12     Treatment of Bridge Collapse Bodily Injury Claims ........................................... 41
ARTICLE VII INSURANCE SETTLEMENT AGREEMENT AND
              SETTLEMENT APPROVAL ORDER ..................................................... 42
         7.1      Insurance Settlement Agreement and Settlement Approval Order ...................... 42
         7.2      Additional Documentation; Non-Material Modifications ................................... 43
ARTICLE VIII PROVISIONS GOVERNING DISTRIBUTIONS ...................................... 43
         8.1      Manner of Cash Payments Under the Plan .......................................................... 43
         8.2      Entity Making Distributions ................................................................................ 43
         8.3      Distribution Dates ................................................................................................ 44
         8.4      Record Date for Distributions .............................................................................. 44
         8.5      Delivery of Distributions ..................................................................................... 44
         8.6      Undeliverable and Unclaimed Distributions ........................................................ 44
         8.7      Compliance with Tax Requirements .................................................................... 45
         8.8      No Payments of Fractional Dollars ...................................................................... 46
         8.9      Interest on Claims ................................................................................................ 46
         8.10     No Distribution in Excess of Allowed Amount of Claim .................................... 46
         8.11     Setoff and Recoupment ........................................................................................ 46
         8.12     De Minimis Distributions; Charitable Donation .................................................. 46
         8.13     United States Trustee Fees ................................................................................... 47
         8.14     Withholding from Distributions........................................................................... 47
         8.15     Distributions in Satisfaction; Allocation .............................................................. 48
         8.16     No Distributions on Late-Filed Claims ................................................................ 48
ARTICLE IX DISPUTED CLAIMS ........................................................................................ 48
         9.1      Disputed Claims Reserve ..................................................................................... 48
         9.2      Resolution of Disputed Claims ............................................................................ 48
         9.3      Objection Deadline .............................................................................................. 48
         9.4      Estimation of Claims............................................................................................ 49
         9.5      No Distributions Pending Allowance .................................................................. 49
         9.6      Resolution of Claims............................................................................................ 49



                                                                -iii-
 9072961-7
                 Case 19-12821-AJC                     Doc 321            Filed 06/21/19             Page 5 of 76


                                                 TABLE OF CONTENTS
                                                      (continued)
                                                                                                                                      Page
ARTICLE X TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
            LEASES ........................................................................................................ 49
         10.1      General Treatment: Rejected if not Previously Assumed ................................... 49
         10.2      Bar to Claims Arising from Rejection, Termination or Expiration ..................... 50
         10.3      Assumption of Executory Contracts and Unexpired Leases................................ 50
         10.4      Indemnification and Reimbursement. .................................................................. 52
ARTICLE XI CONDITIONS PRECEDENT TO CONFIRMATION AND THE
             EFFECTIVE DATE..................................................................................... 52
         11.1      Conditions Precedent to the Effective Date. ........................................................ 52
         11.2      Waiver .................................................................................................................. 52
ARTICLE XII EFFECT OF CONFIRMATION; INDEMNIFICATION,
             RELEASE, INJUNCTIVE AND RELATED PROVISIONS .................. 53
         12.1      Compromise and Settlement ................................................................................ 53
         12.2      Vesting of Assets ................................................................................................. 53
         12.3      Title to Assets; Discharge of Liability ................................................................. 53
         12.4      Binding Effect ...................................................................................................... 53
         12.5      Discharge of Claims ............................................................................................. 54
         12.6      Discharge of the Debtor ....................................................................................... 54
         12.7      Channeling Injunction ....................................................................................... 54
         12.8      Releases................................................................................................................ 56
         12.9      Exculpation .......................................................................................................... 58
         12.10 Government Carve-Out ........................................................................................ 59
         12.11 Surety Carve-Out; Subrogation Carve-Out .......................................................... 59
         12.12 Limitations on Exculpation and Releases ............................................................ 59
         12.13 Injunction ............................................................................................................. 60
         12.14 Release of Liens ................................................................................................... 61
ARTICLE XIII RETENTION OF JURISDICTION ............................................................. 61
ARTICLE XIV MISCELLANEOUS PROVISIONS ............................................................. 62
         14.1      Liquidation Event................................................................................................. 62
         14.2      Modification of Plan ............................................................................................ 62
         14.3      Revocation of Plan ............................................................................................... 63
         14.4      Binding Effect ...................................................................................................... 63
                                                                   -iv-
 9072961-7
                Case 19-12821-AJC                   Doc 321           Filed 06/21/19            Page 6 of 76


                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                               Page
        14.5      Successors and Assigns........................................................................................ 63
        14.6      Governing Law .................................................................................................... 63
        14.7      Reservation of Rights ........................................................................................... 63
        14.8      Title 1146 Exemption .......................................................................................... 64
        14.9      Section 1125(e) Good Faith Compliance ............................................................. 64
        14.10 Further Assurances............................................................................................... 64
        14.11 Service of Documents .......................................................................................... 64
        14.12 Filing of Additional Documents .......................................................................... 65
        14.13 No Stay of Confirmation Order ........................................................................... 65
        14.14 Bankruptcy Rule 9019 Request; Impact .............................................................. 65

EXHIBITS
Exhibit 1         –         BHSI Bonded Contracts
Exhibit 2         –         Bridge Collapse Bodily Injury Claims
Exhibit 3         –         Settling Insurers
Exhibit 4         –         Travelers Bonded Contracts
Exhibit 5         –         Trust Agreement




                                                                -v-
 9072961-7
                  Case 19-12821-AJC           Doc 321        Filed 06/21/19         Page 7 of 76



                        FIRST AMENDED PLAN OF REORGANIZATION
                       UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

       Magnum Construction Management, LLC, f/k/a Munilla Construction Management, LLC
(“Debtor”) proposes this First Amended Plan of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code2 (and including all Plan Documents and other attachments hereto, as any of the
same may be amended from time to time, all of which are incorporated herein by reference and
are a part of, the “Plan”), pursuant to the provisions of chapter 11 of the Bankruptcy Code (as
defined in Article I.A herein (“Defined Terms”)).

       For a discussion of the Debtor’s history, business, operations, assets and liabilities, for a
summary and analysis of the Plan, preservation of Causes of Action, risk factors, liquidation
analysis, tax implications and alternatives to the Plan, reference should be made to the
Disclosure Statement for Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy
Code, dated June 21, 2019, as such disclosure statement may be amended, modified or
supplemented (the “Disclosure Statement”).

      ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN ARE
ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.
SUBJECT TO CERTAIN RESTRICTIONS AND REQUIREMENTS SET FORTH IN
SECTION 1127 OF THE BANKRUPTCY CODE, BANKRUPTCY RULE 3018 AND IN
THIS PLAN, THE DEBTOR RESERVES THE RIGHT TO ALTER, AMEND, MODIFY,
REVOKE OR WITHDRAW THE PLAN PRIOR TO ITS SUBSTANTIAL
CONSUMMATION.

                                    ARTICLE I
                    DEFINED TERMS AND RULES OF INTERPRETATION

            1.1    Defined Terms

      Unless the context otherwise requires, the following terms shall have the following
meanings when used in capitalized form herein:

                (1)           “Administrative Claims” means: (A) Claims that have been timely
filed before the date provided by any other separate order of the Bankruptcy Court, for costs and
expenses of administration under sections 365(d)(3), 503(b), 507(b) or 1114(e)(2) of the
Bankruptcy Code, including, without limitation: the actual and necessary costs and expenses
incurred after the Petition Date of preserving the Estate and operating the businesses of the
Debtor (such as wages, salaries or commissions for services and payments for goods and other
services and leased premises); and (B) the actual and necessary costs and expenses incurred in
the ordinary course by the Debtor after the Petition Date of preserving the Estate that are entitled
to priority under sections 365(d)(3), 503(b) and/or 507(a)(2) of the Bankruptcy Code. Any pre-
confirmation fees or charges assessed against the Estate of the Debtor under section 1930 of
chapter 123 of title 28 of the United States Code are excluded from the definition of
2
    All capitalized terms not otherwise defined herein shall be subject to the definition of such capitalized terms in
    Article I.A. hereof.


9072961-7
              Case 19-12821-AJC         Doc 321       Filed 06/21/19    Page 8 of 76



Administrative Claim and shall be paid in accordance with Article VI.M (“United States Trustee
Fees”) of this Plan. Notwithstanding anything to the contrary herein, the filing of an
Administrative Claim shall not be required in order to receive payment for any tax liability
described in sections 503(b)(1)(B) and (C) in accordance with section 503(b)(1)(D) of the
Bankruptcy Code.

               (2)           “Administrative Expense Advance” means DIP Loan proceeds in
the aggregate advanced by each of BHSI and Travelers to pay: (a) the fees and expenses due to
the professionals retained by the Debtor and the Committee through the occurrence of an Event
of Default under the BHSI DIP Documents or the Travelers DIP Loan Documents, up to the
amount set forth in the Budget for each such professional; (b) fees due to the United States
Trustee pursuant to 28 U.S.C. § 1930(a)(6) through the earlier of the Effective Date of the Plan
or a default under the Travelers DIP Documents or the BHSI DIP Loan Documents, up to the
amount set forth in the Budget; and (c) fees due the Clerk of the Court.

             (3)            “Administrative Expense Escrow” means the escrow account into
which the Administrative Expense Advance is paid.

              (4)            “Affiliate” means, any Person that is an “affiliate” of the Debtor
within the meaning of section 101(2) of the Bankruptcy Code.

                (5)            “Allowed” means, with respect to any Claim against the Debtor,
except as otherwise provided herein: (a) a Claim that has been scheduled by the Debtor in its
Schedules filed in the Chapter 11 Cases as other than disputed, contingent or unliquidated and as
to which the Debtor or other parties-in-interest have not filed an objection by the Claims
Objection Bar Date; (b) a Claim filed in the Chapter 11 Case and that either is not Disputed or
has been allowed by a Final Order; (c) a Claim allowed under the Travelers DIP Loan Order or
the BHSI DIP Loan Order; or (d) a Claim filed in the Chapter 11 Case that is allowed: (i) in any
stipulation of amount and nature of Claim executed prior to the Effective Date and approved by
the Bankruptcy Court; (ii) in any stipulation or written agreement with Debtor of the amount and
nature of the Claim executed on or after the Effective Date; or (iii) in or pursuant to any contract,
instrument or other agreement entered into or assumed in connection herewith; (d) a Claim that
is allowed pursuant to the terms of this Plan; or (e) a Disputed Claim that the Debtor ultimately
determines will not be objected to (such claim being deemed Allowed at the time such
determination is made).

              (6)            “Applicable Policy Limit” means $42,000,000, consisting of: (a)
$2,000,000 under the GIC Policy for Claims arising from the Bridge Collapse, subject to a
$10,000 per occurrence deductible which deductible has been satisfied by the Debtor; (b)
$25,000,000 under the XLIA Policy; (d) $5,000,000, subject to a $50,000 self-insured retention,
under the IHIC Policy; and (e) $10,000,000 under the Excess Liability Policy.

                (7)            “Available Cash” means Cash in the Debtor’s possession on the
Effective Date and the net proceeds from the continued operations of the Debtor’s business,
subject to the terms of the DIP Financing.



                                                -2-
 9072961-7
             Case 19-12821-AJC         Doc 321        Filed 06/21/19   Page 9 of 76



               (8)            “Available Avoidance Actions” means the Avoidance Actions,
other than those which are barred, released or prohibited by the BSHI DIP Documents or the
Travelers DIP Documents or which are released as against the Settling Insurers by the Plan, and
which shall vest in the Plan Administrator on the Effective Date.

                (9)           “Avoidance Actions” means a Cause of Action of the Debtor or its
Estate, including without limitation, any action under sections 502, 510, 522(f), 522(h), 542, 543,
544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of the Bankruptcy Code (other than those
which are released or dismissed as part of and pursuant to the Plan or any previous Order of the
Bankruptcy Court), including the Debtor’s rights of setoff, recoupment, contribution,
reimbursement, subrogation or indemnity (as those terms are defined by the non-bankruptcy law
of any relevant jurisdiction) and any other direct or indirect claim of any kind whatsoever,
whenever and wherever arising or asserted.

             (10)           “Bank of America Collateral” means all collateral in which Bank
of America held a perfected security interest as of the Petition Date pursuant to the Bank of
America Security Agreement.

               (11)            “Bank of America Equipment Loan” means the loan evidenced by
the Bank of America Equipment Loan Agreement in the amount of $4,125,000, which loan has
been transferred to and is held by Travelers.

                (12)         “Bank of America Equipment Loan Agreement” means the Loan
Agreement dated as of May 1, 2018 between the Debtor, as borrower, and Bank of America, as
lender, and all other documents executed and delivered in connection therewith.

               (13)            “Bank of America Line of Credit Loan” means the loan evidenced
by the Bank of America Line of Credit Loan Agreement in the amount of $3,013,200.60, which
loan has been transferred to and is held by Travelers.

               (14)          “Bank of America Line of Credit Loan Agreement” means the Loan
Agreement dated as of May 1, 2018 between the Debtor, as borrower, and Bank of America, and
all other documents executed and delivered in connection therewith.

              (15)         “Bank of America Security Agreement” means the Amended and
Restated Security Agreement dated January 27, 2016 between Debtor and Bank of America,
under which Bank of America has a perfected security interest in the Bank of America
Collateral.

              (16)        “Bankruptcy Case” means this case styled In re Magnum
Construction Management, LLC, f/k/a Munilla Construction Management, LLC, Case No. 19-
12821 (Bankr. S.D. Fla.).

               (17)          “Bankruptcy Code” means Articles 101 et seq. of title 11 of the
United States Code, and applicable portions of titles 18 and 28 of the United States Code.

              (18)             “Bankruptcy Court” means the United States Bankruptcy Court for
the Southern District of Florida, Miami Division.
                                                -3-
 9072961-7
             Case 19-12821-AJC        Doc 321        Filed 06/21/19   Page 10 of 76



              (19)          “Bankruptcy Rules” means the Federal Rules of Bankruptcy
Procedure, promulgated under 28 U.S.C. § 2075, the Local Rules of the Bankruptcy Court, and
general orders and chambers procedures of the Bankruptcy Court, each as applicable to the
Chapter 11 Cases and as amended from time to time.

                (20)          “Bar Date Order” means that certain “Notice of Chapter 11
Bankruptcy Case, Meeting of Creditors, & Deadlines” dated as of March 11, 2019 [ECF No.
91], establishing May 8, 2019 as the general bar date for filing proofs of Claim in the Chapter 11
Case, with only those exceptions permitted thereby.

                (21)          “BHSI” means Berkshire Hathaway Specialty Insurance Company,
its successors and assigns.

              (22)         “BHSI Agreements” means the BHSI DIP Loan Documents and the
BHSI Pre-Petition Agreements.

                (23)          “BHSI Bonds” means any surety bonds, guarantees, undertakings,
and/or contractual obligations, including renewals and extensions thereof, and including bonds
and undertakings for which BHSI has obligations as a result of an asset purchase, acquisition, or
like transaction having heretofore been and may hereafter be required by, for, or on behalf of
Debtor under the BHSI Agreements.

                (24)        “BHSI Bonded Contracts” means an agreement of Debtor for
which BHSI executes a Bond, procures a Bond, assumed the obligations of a Bond, or has
guaranteed performance including, but not limited to, those contracts identified on the attached
Exhibit 1 to this Plan.

              (25)          “BHSI Claims” means the claims and causes of action of the
Debtor for amounts due to the Debtor for materials provided to or work performed on the BHSI
Bonded Contracts.

                (26)        “BHSI Collateral” means the assets and property of the Debtor
provided to BHSI as collateral pursuant to the BHSI Agreements, which includes substantially
all of the Debtor’s assets.

               (27)           “BHSI DIP Loan” means the secured post-petition loan advanced
to the Debtor by BHSI.

              (28)           “BHSI DIP Loan Documents” means, collectively, the (i) BHSI
DIP Loan Agreement; (ii) the Promissory Note dated [XXXX], in the amount of [XXXX]; (iii)
the Mortgage; and (iv) all other documents executed and delivered by the Debtor in favor of
BHSI in connection with the issuance of the BHSI DIP Loan.

               (29)          “BHSI DIP Loan Claim” means the Administrative Claim on
account of the Secured Post-Petition Loan advanced by BHSI to the Debtor pursuant to the BHSI
DIP Loan Order.


                                               -4-
 9072961-7
             Case 19-12821-AJC        Doc 321        Filed 06/21/19   Page 11 of 76



               (30)          “BHSI DIP Loan Order” means the Order Authorizing Secured
Post-Petition Financing and Granting Adequate Protection entered by the Bankruptcy Court on
March 8, 2019 [ECF No. 84].

             (31)           “BHSI DIP Loan Agreement” means the Loan and Security
Agreement dated January __, 2019 between the Debtor, as borrower, and BHSI, as lender.

               (32)           “BHSI Pre-Petition Agreements” means the: (i) General Indemnity
Agreement dated October 31, 2016; (ii) BHSI Trust Financing Agreement; (iii) Consolidated and
Renewal Promissory Note dated January XXXX, 2018; (iv) Equipment Security Agreement
dated November XXXX, 2018; (v) the BHSI Bonds; (vi) Mortgage and Security Agreement
dated as of July 25, 2018, executed by Mortgagor in favor of DIP Lender, as amended by that
Notice of Future Advance and Mortgage Modification Agreement dated as of January XXXX,
2019, and (vii) all other documents executed and delivered by the Debtor in favor of BHSI in
connection with the issuance of BHSI Bonds on the BHSI Bonded Contacts.

              (33)           “BHSI Pre-Petition Secured Claim” means the allowed secured
claim of BHSI that is evidenced by the BHSI Pre-Petition Agreements.

               (34)           “BHSI Trust Financing Agreement” means the Trust, Financing
and Collateral Agreement dated as of July 19, 2018, as amended by that First Amendment to
Trust, Financing and Collateral Agreement dated January XXXX, 2019.

               (35)        “Bond Claims” means a Claim of a materialmen, subcontractor or
obligee under a BHSI Bonded Contract or a Travelers Bonded Contract.

               (36)            “Books and Records” means all books and records of such Debtor,
including, without limitation, all documents and communications of any kind, whether physical
or electronic.

               (37)           “Bridge Collapse” means the March 15, 2018 collapse of the
Florida International University Pedestrian Bridge.

               (38)           “Bridge Collapse Bodily Injury Claimant” means any Person or
entity holding a Bridge Collapse Bodily Injury Claim.

              (39)             “Bridge Collapse Bodily Injury Claimant Supplemental Release”
means the supplemental release of any and all Claims against the Settling Insurers required to be
executed by Bridge Collapse Bodily Injury Claimants in consideration of and as a condition to
receiving a distribution from the Bridge Collapse Bodily Injury Claims Trust, in the form
attached as Exhibit [___] to the Bridge Collapse Bodily Injury Claims Trust Agreement.

              (40)           “Bridge Collapse Bodily Injury Claims” means all bodily injury,
including wrongful death, tort claims arising out of or relating to the Bridge Collapse, including
but not limited to the currently known Bridge Collapse Bodily Injury Claims identified in
Schedule A to the Insurance Settlement Agreement, but excluding Bridge Collapse Other
Damage Claims.

                                               -5-
 9072961-7
             Case 19-12821-AJC        Doc 321        Filed 06/21/19   Page 12 of 76



               (41)           “Bridge Collapse Bodily Injury Claims Reviewer” means retired
Florida Supreme Court Justice R. Fred Lewis, who will analyze, assign relative values to, and
allocate Trust Assets to holders of Bridge Collapse Bodily Injury Claims pursuant to the Trust
Distribution Plan.

               (42)           “Bridge Collapse Bodily Injury Claims Trust” means the Trust
established by this Plan of Reorganization for the benefit of holders of allowed Bridge Collapse
Bodily Injury Claims and approved by the Plan Confirmation Order in form and substance
reasonably acceptable to the Settling Insurers.

               (43)            “Bridge Collapse Other Damage Claimant” means any Person or
entity holding or potentially holding a Bridge Collapse Other Damage Claim.

               (44)         “Bridge Collapse Other Damage Claims” means all Claims for any
other damage arising out of or relating to the Bridge Collapse, but excluding Bridge Collapse
Bodily Injury Claims.

             (45)           “Budget” means the budget attached as exhibits to the BHSI DIP
Loan Order and Travelers DIP Loan Order.

               (46)            “Business Day” means any day, other than a Saturday, Sunday or
“legal holiday” (as that term is defined in Bankruptcy Rule 9006(a)).

              (47)           “Capital Contribution” means the Real Estate.

               (48)          “Carve Out” means (a) fees due the United States Trustee
pursuant to 28 U.S.C. § 1930(a)(6); (b) fees due the Clerk of Court; and (c) the Professional Fee
Carve Out.

              (49)           “Cash” means cash and cash equivalents in certified or
immediately available U.S. funds, including but not limited to bank deposits, checks and similar
items.

              (50)           “Cash Flow” means the Debtor’s or the Reorganized Debtor’s, as
the case may be, EBITDA.

               (51)          “Causes of Action” means all claims, actions, causes of action,
choses in action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,
damages, judgments, remedies, rights of setoff, third-party claims, subrogation claims,
contribution claims, reimbursement claims, indemnity claims, counterclaims and crossclaims
against any Person or Entity, based in law or equity, including, without limitation, under the
Bankruptcy Code, whether direct, indirect, derivative or otherwise and whether asserted or
unasserted as of the Effective Date; provided, however, that Causes of Action shall exclude
Available Avoidance Actions.

              (52)         “Channeled Claim(s)” means the Bridge Collapse Bodily Injury
Claims, the Bridge Collapse Other Damage Claims, and any other Claim against any of the
                                               -6-
 9072961-7
             Case 19-12821-AJC         Doc 321        Filed 06/21/19   Page 13 of 76



Settling Insurers and/or the Insurance Settlement Released Parties that arises out of or relates to
or in any way involves, in whole or in part, directly or indirectly, whether through a direct claim,
cross-claim, third-party claim, subrogation claim, class action or otherwise, the Bridge Collapse,
the Bridge Collapse Bodily Injury Claims, the Bridge Collapse Other Damage Claims, or the
Insurance Policies.

               (53)           “Channeling Injunction” means the injunction imposed pursuant to
Section 12.7 of the Plan.

               (54)           “Chapter 11 Case” means the chapter 11 case commenced when
the Debtor filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code on the
Petition Date.

                (55)           “Claim” means (a) a right to payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured; (b) a right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured; (c) any past, present and future claims, causes of action,
obligations, rights, suits, judgments, remedies, interests, actions, liabilities, demands, duties,
injuries, damages, expenses, fees, or costs of whatever kind or nature (including attorney’s fees
and expenses), whether foreseen or unforeseen, known or unknown, asserted or unasserted,
contingent or matured, liquidated or unliquidated, whether in tort, contract, extra-contractual or
otherwise, whether statutory, at common law or in equity, including but not limited to claims for
breach of contract, breach of the implied covenant of good faith and fair dealing, bad faith, unfair
claim settlement practices, statutory or regulatory violations, for indemnity or contribution, or
punitive, exemplary or extra-contractual damages of any type, including, without limitation, but
subject to the GIC Policy Exception, all claims: (i) arising out of or relating to or in any way
involving, in whole or in part, directly or indirectly, whether through a direct claim, cross-claim,
third-party claim, subrogation claim, class action or otherwise, the Bridge Collapse, the Bridge
Collapse Bodily Injury Claims, or the Bridge Collapse Other Damage Claims, including without
limitation any and all claims for wrongful death, personal injury, emotional distress, property
damage, economic loss, or environmental damage, remediation or exposure, or (ii) relating to the
Insurance Policies, including without limitation the issuance of the Insurance Policies, the
coverage under the Insurance Policies, the defense of litigation arising out of the Bridge
Collapse, or any act or omission of any Settling Insurer of any type for which a Claimant might
or may seek relief in connection with the Insurance Policies; or (d) any other “claim,” as that
term is defined in section 101(5) of the Bankruptcy Code.

               (56)           “Claimant” means the holder of a Claim.

               (57)           “Claims Objection Bar Date” means the bar date for objecting to
proofs of Claim, which shall be thirty (30) days after the Effective Date; provided, however, that
the Debtor or Reorganized Debtor or Plan Administrator, as applicable, may seek additional
extensions of this date from the Bankruptcy Court, with notice only to those parties entitled to
notice in the Chapter 11 Case pursuant to Bankruptcy Rule 2002. A party requesting to extend
the Claims Objection Bar Date may specify which entities may benefit from such an extension.

                                                -7-
 9072961-7
             Case 19-12821-AJC        Doc 321        Filed 06/21/19   Page 14 of 76



                (58)             “Class” means a category of holders of Claims or Equity Interests
as set forth in Article III herein and pursuant to section 1122(a) of the Bankruptcy Code.

              (59)             “Committee” means the Official Committee of Unsecured
Creditors appointed in this case.

              (60)           “Confirmation Date” means the date on which the Plan
Confirmation Order is entered by the Bankruptcy Court.

               (61)           “Creditor” has the meaning in section 101(10) of the Bankruptcy
Code.

                (62)          “Cure” means a Claim for all unpaid monetary obligations, or
adequate assurance of cure or compensation, or other amounts as may be agreed upon by the
parties, under an executory contract or unexpired lease (or assumed or assumed and assigned) by
any Debtor pursuant to section 365 of the Bankruptcy Code or the Plan.

               (63)           “Cure Claim” means a Claim for a Cure.

              (64)             “Debtor” has the meaning set forth in the preamble hereof, and
where applicable, the Estate thereof.

               (65)           “Debtor in Possession” means the Debtor in its capacity as a
debtor in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

                (66)         “DIP Loans” means the post-petition loans advanced to the Debtor
by (a) Travelers under, and pursuant to, the Travelers DIP Loan Order, and (b) BHSI under, and
pursuant to, the BHSI DIP Loan Order.

               (67)           “Disclosure Statement” has the meaning set forth in the preamble
hereof.

               (68)           “Disputed” means, with respect to any Claim: (a) listed on the
Schedules as unliquidated, disputed or contingent, unless a proof of Claim has been filed in a
liquidated, non-contingent amount; (b) as to which the Debtor or any other party in interest, has
interposed a timely objection or request for estimation in accordance with the Bankruptcy Code
and the Bankruptcy Rules; or (c) as otherwise disputed in accordance with applicable bankruptcy
or insolvency law, which objection, request for estimation or dispute has not been withdrawn or
determined by a Final Order.

               (69)            “Disputed Claims Reserve” means the reserve funds created
pursuant to Article IX herein.

              (70)            “Distributions” means the distributions of Cash to be made in
accordance with the Plan.

              (71)           “Distribution Agent” means the Person or Entity responsible for
making Distributions under the Plan, which will be the Reorganized Debtor for all Classes other

                                               -8-
 9072961-7
              Case 19-12821-AJC        Doc 321        Filed 06/21/19   Page 15 of 76



than Classes 6 and 7. Distributions to the holders of Allowed Claims in Class 6 shall be made by
the Plan Administrator. Distributions to the holders of Bridge Collapse Bodily Injury Claims
shall be made by the Trustee pursuant to the Trust Agreement and the Trust Distribution Plan.

                (72)           “Effective Date” means the Business Day selected by the Debtor
after the Confirmation Date on which the conditions precedent specified in Article XI of this
Plan have been either satisfied or waived. Within two (2) Business days of the Effective Date,
the notice of the Effective Date shall be filed in the Bankruptcy Court.

             (73)             “Entity” has the meaning set forth in section 101(15) of the
Bankruptcy Code.

                (74)           “Equity Interest” means the interests of any holder of an equity
security of any of the Debtor represented by any issued and outstanding shares of common stock
or preferred stock, or any membership interest, partnership interest or other instrument
evidencing a present ownership interest in any of the Debtor, including any option, warrant, or
right, contractual or otherwise, to acquire any such interest.

              (75)          “Estate” means the Debtor’s estate created pursuant to section 541
of the Bankruptcy Code upon the filing of the Chapter 11 Case.

              (76)         “Excess Liability Policy” means the insurance policy issued by The
Ohio Casualty Insurance Company, Excess Liability Policy No. ECO (18)58267898.

                 (77)           “FDOT” means Florida Department of Transportation, and any of
its officers, directors, employees, agents, attorneys, representatives and affiliates.

               (78)           “Final Decree” means the decree contemplated under Bankruptcy
Rule 3022.

               (79)           “Final Order” means an order or judgment of the Bankruptcy
Court, or other court of competent jurisdiction with respect to the subject matter, which has not
been reversed, stayed, modified or amended, and as to which the time to file an appeal, motion
for reconsideration or rehearing, or request for a stay has expired with no appeal, motion for
reconsideration or rehearing, or request for a stay having been timely filed.

                (80)         “FIU” means Florida International University, the Florida
International University Board of Trustees, and any of its trustees, officers, directors, employees,
agents (excluding, however, any subcontractors of FIU or the Debtor), attorneys, representatives
and affiliates.

              (81)           “G&A DIP Loan Proceeds” means that portion of the DIP Loans
advanced to the Debtor to fund the Debtor’s general and administrative expenses.

               (82)           “General Bar Date” means May 8, 2019 as established in the Bar
Date Order.



                                                -9-
 9072961-7
             Case 19-12821-AJC      Doc 321     Filed 06/21/19    Page 16 of 76



               (83)          “General Unsecured Claims” means Claims against the Debtor
that are not Administrative Claims, Professional Compensation Claims, Priority Tax Claims,
Other Priority Claims, Travelers Secured Claim, BHSI Secured Claim, Miscellaneous Secured
Claim, Bank of America Line of Credit Loan - Secured Claim, Bank of America Equipment
Secured Claim, Bridge Collapse Bodily Injury Claims, Bridge Collapse Other Damage Claims,
Non-Bridge Collapse Claims, Other Insured Damage Claims, Subordinated Claims or Equity
Interests.

              (84)          “GIC” means Greenwich Insurance Company.

             (85)         “GIC Policy” means Policy No. CGS740951901 issued by
Greenwich Insurance Company.

              (86)           “GIC Policy Exception” means any obligation of GIC under the
GIC Policy to provide a defense to the Debtor in connection with the Bridge Collapse Bodily
Injury Claims or the Bridge Collapse Other Damage Claims and any obligation of GIC to
provide coverage to the Debtor for the Non-Bridge Collapse Claims.

              (87)        “IHIC Policy” means Policy No. CEO744659901 issued by Indian
Harbor Insurance Company.

              (88)             “Impaired” means “impaired” within the meaning of sections
1123(a)(4) and 1124 of the Bankruptcy Code, with respect to a Claim, Equity Interest, or Class
of Claims or Equity Interests.

              (89)          “Insider Claims” means the Claim of any Insider.

                (90)            “Injunction” means one or more orders of the Bankruptcy Court,
which shall include the Settlement Approval Order and the Plan Confirmation Order,
permanently releasing and enjoining the enforcement, prosecution, continuation or
commencement of any Claim that any Person or entity holds or asserts or may in the future hold
or assert against the Settling Insurers and Insurance Settlement Released Parties.

               (91)           “Insurance” means the coverage available under any policy of
insurance other than the Insurance Policies.

              (92)          “Insurance Policies” shall mean the GIC Policy, XLIA Policy, the
IHIC Policy and the Excess Liability Policy.

             (93)           “Insurance Programs Order” means the Order Granting Debtor’s
Emergency Motion for Authorization to (I) Continue to Administer Insurance Policies and
Related Agreements; (II) Continue Certain Premium Financing Arrangements Related Thereto;
and (III) Honor Certain Obligations in Respect Thereof [ECF No. 55] entered by the
Bankruptcy Court on March 5, 2019.

               (94)             “Insurance Settlement Agreement” means the Settlement
Agreement made as of April 29, 2019 between and among the Debtor, on the one hand, and the
Settling Insurers, on the other hand.
                                            -10-
 9072961-7
             Case 19-12821-AJC         Doc 321      Filed 06/21/19     Page 17 of 76



                 (95)          “Insurance Settlement Released Parties” means the Settling
Insurers, their respective officers, directors, employees, agents, attorneys, representatives,
affiliates, reinsurers and associated third parties, FIU, FDOT, the Debtor and the Reorganized
Debtor.

                (96)       “Lien” means any lien, mortgage, charge, security interest, pledge
or other encumbrance against or interest in property to secure payment or performance of a
claim, debt or litigation.

                (97)            "Liquidation Event" means (i) any voluntary or involuntary
liquidation, dissolution, or winding up of Debtor, (ii) any sale of all or substantially all of the
assets of Debtor, and/or (iii) any sale of all or substantially all of the membership or other equity
interest of, including, but not limited to, any merger, reorganization, or recapitalization of
substantially all of the membership or other equity interest of Debtor.

               (98)            “Net Proceeds” means the gross proceeds of any claim, demand or
cause of action of the Debtor, less the costs and expenses incurred.

               (99)           “New Equity Holder” means Frigate Group Holdings, LLC, a
Florida limited liability company.

                 (100)          “Non-Bridge Collapse Claims” means any Claim against the
Debtor for which any of the Insurance Policies provide insurance coverage to the Debtor and that
is not related to and does not arise from the Bridge Collapse.

               (101)           “Other Damage Claim Fund” means a fund, to be held in trust by
the Debtor or Reorganized Debtor, as applicable, for the exclusive benefit of the holders of
allowed Bridge Collapse Other Damage Claims, which shall be funded in accordance with the
procedures set forth in the Plan Supplement.

              (102)          “Other Insured Damage Claim” means any Claim against the
Debtor for personal injury, wrongful death or property damage for which Insurance provides
insurance coverage to the Debtor and that is not related to and does not arise from the Bridge
Collapse and that does not constitute a Bridge Collapse Bodily Injury Claim, a Bridge Collapse
Other Damage Claim or a Non-Bridge Collapse Claim.

             (103)          “Other Priority Claims” means Claims accorded priority in right of
payment under section 507(a) of the Bankruptcy Code, other than Priority Tax Claims.

                (104)       “Person” means an individual, partnership, corporation, limited
liability company, cooperative, trust, estate, unincorporated organization, association, joint
venture, government unit or agency or political subdivision thereof or any other form of legal
entity or enterprise.

               (105)         “Petition Date” means March 1, 2019, the date on which the
Debtor filed the Chapter 11 Case.

               (106)           “Plan” has the meaning set forth in the preamble hereof.
                                                -11-
 9072961-7
             Case 19-12821-AJC       Doc 321     Filed 06/21/19    Page 18 of 76



             (107)         “Plan Administrator” means the Person identified in the Plan
Supplement and appointed effective as of the Effective Date to carry out the duties specified
herein.

              (108)          “Plan Cash” means $25,000 contributed on the Effective Date by
Travelers and BHSI.

               (109)           “Plan Confirmation Order” means the order of the Bankruptcy
Court entered in the Bankruptcy Case, in form and substance reasonably satisfactory to the
Settling Insurers, confirming the Plan.

                (110)         “Plan Documents” means all documents that aid in effectuating the
Plan, including, without limitation, all addenda, exhibits, schedules, and the Plan Supplement,
which documents (as may be amended, modified or supplemented from time to time) shall be in
form and substance reasonably acceptable to the Debtor and which documents, insofar as they
relate to or in any way involve the Bridge Collapse, the Bridge Collapse Bodily Injury Claims,
the Bridge Collapse Other Damage Claims, the Non-Bridge Collapse Claims, the Other Insured
Damage Claims, the Insurance Policies, the Applicable Policy Limit, the Bridge Collapse Bodily
Injury Claims Trust, or the Other Damage Claim Fund, shall be in form and substance
reasonably acceptable to the Settling Insurers.

               (111)           “Plan Supplement” means the supplement, if any, to the Plan
containing certain documents and forms of documents specified in the Plan, each in form and
substance reasonably acceptable to the Debtor and which, insofar as they relate to or in any way
involve the Bridge Collapse, the Bridge Collapse Bodily Injury Claims, the Bridge Collapse
Other Damage Claims, the Non-Bridge Collapse Claims, the Other Insured Damage Claims, the
Insurance Policies, the Applicable Policy Limit, the Bridge Collapse Bodily Injury Claims Trust,
or the Other Damage Claim Fund, shall be in form and substance reasonably acceptable to the
Settling Insurers, which documents and forms shall be filed with the Bankruptcy Court no later
than ten (10) days prior to the commencement of the hearing on confirmation of the Plan.

               (112)          “Priority Tax Claims” means Claims of governmental units of the
kind specified in section 507(a)(8) of the Bankruptcy Code.

                (113)         “Pro Rata” means the proportion (expressed as a percentage) that
the amount of a Claim in a particular Class or Classes bears to the aggregate amount of all
Claims (including Disputed Claims but excluding disallowed Claims) in such Class or Classes,
unless this Plan provides otherwise.

              (114)          “Professional Fee Carve Out” means following an Event of
Default under the Travelers DIP Documents or the BHSI DIP Documents, (a) up to $50,000 in
fees and expenses incurred by the Debtor’s professionals from and after an Event of Default
under the Travelers DIP Documents; and (b) up to $50,000 in fees and expenses incurred by the
Debtor’s professionals from and after an Event of Default under the BHSI DIP Documents.

              (115)          “Professionals’” means any Person employed in the Chapter 11
Case pursuant to a Final Order in accordance with sections 327, 328 or 1103 of the Bankruptcy

                                             -12-
 9072961-7
             Case 19-12821-AJC         Doc 321      Filed 06/21/19     Page 19 of 76



Code, and to be compensated for services rendered prior to the Effective Date pursuant to
sections 327, 328, 329, 330, 331 or 363 of the Bankruptcy Code.

              (116)           “Real Estate” means the real property that is pledged to Travelers
in accordance with the terms of this Plan, as more particularly described in the Plan Supplement.

               (117)         “Record Date” means the date that the Disclosure Statement is
conditionally approved by the Bankruptcy Court.

                 (118)         “Reinstated” or “Reinstatement” means, with respect to any Claim
of Interest, the treatment provided for in section 1124 of the Bankruptcy Code.

             (119)       “Released Parties” means, collectively, BHSI, the Debtor,
Travelers, New Equity Owner, the Settling Insurers, and the Insurance Settlement Released
Parties.

               (120)         “Reorganized Debtor” means the Debtor, as reorganized as of the
Effective Date in accordance with the Plan, and its successors.

                (121)          “Representatives” means, with regard to an Entity (including the
Debtor), any current or former officers, directors, employees, attorneys, Professionals,
accountants, investment bankers, financial advisors, consultants, agents and other representatives
(including their respective officers, directors, employees, independent contractors, members and
professionals).

              (122)          “Schedule of Assumed Executory Contracts and Unexpired
Leases” means the schedule to be included in the Plan Supplement and identifying (i) the
executory contracts and unexpired leases to be assumed by the Debtor and assigned to the
Purchaser; and (ii) the amount of Cure Claims with respect to each executory contract or
unexpired lease proposed to be assumed.

              (123)           “Schedules” mean the schedules of assets and liabilities, schedules
of executory contracts and statements of financial affairs filed by the Debtor pursuant to section
521 of the Bankruptcy Code, as may be amended, modified or supplemented from time to time.

                (124)           “Secured Claims” means Claim(s) against the Debtor that are
secured by a Lien on property in which the Estate has an interest, which Liens are valid,
perfected and enforceable under applicable law or by reason of a Final Order, or that are subject
to setoff under section 553 of the Bankruptcy Code, to the extent of the value of the Claim
holder’s interest in the Estate’s interest in such property or to the extent of the amount subject to
setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code.

               (125)           “Settling Insurers” means the Persons listed on Exhibit 3.

            (126)          “Settlement Approval Order” means the Order: (A) Approving
Compromise and Settlement Agreement; (B) Authorizing and Directing the Debtor to Enter Into
and Perform Under Settlement Agreement; (C) Enjoining Certain Claims Against Certain

                                                -13-
 9072961-7
             Case 19-12821-AJC        Doc 321      Filed 06/21/19     Page 20 of 76



Insurers; and (D) Granting Related Relief dated June 4, 2019 and entered June 5, 2019 [ECF
No. 302] by which the Bankruptcy Court approved the Insurance Settlement Agreement.

                 (127)          “Subordinated Claims” means (a) any Claim of any Person or
Entity that is liable with the Debtor on or has secured the Claim of another creditor to the extent
that such co-obligor’s Claim is for indemnity, contribution, or reimbursement and is not Allowed
on or before the Confirmation Date, (b) any Claim for penalties or punitive damages and any
other Claim of the type described in section 726(a)(4) of the Bankruptcy Code (and
notwithstanding the general inapplicability of Chapter 7 of the Bankruptcy Code), including any
lien securing such Claim, (c) any Claim subordinated under section 510 of the Bankruptcy Code
and any lien securing such Claim, or (d) any Claim subordinated per the terms of this Plan or
otherwise by Final Order of the Bankruptcy Court.

              (128)           “Tax Code” means the United States Internal Revenue Code of
1986, as amended.

               (129)         “Tax Returns” means all tax returns, reports, certificates, forms or
similar statements or documents, including amended tax returns or requests for refunds.

               (130)         “Travelers” means Travelers Casualty and Surety Company of
America, St. Paul Fire and Marine Company and any of their present or future direct or indirect
parent companies, any of the respective or future direct or indirect affiliates or subsidiaries of
such companies and parent companies, and/or any co-sureties, fronting companies, and
reinsurers, and/or their successors, assigns, parent companies and subsidiaries, whether in
existence now or formed hereafter, including any predecessors in interest.

              (131)          “Travelers Agreements” means, collectively, the Travelers
Prepetition Agreements and the Travelers DIP Documents.

                (132)       “Travelers Bonded Contracts” means an agreement of Debtor, or
any other indemnitor under any of the Travelers Agreements, for which Travelers executed a
Travelers Bond, procured a Travelers Bond, assumed the obligations of a Travelers Bond, or has
guaranteed performance, including, but not limited to, those contracts identified on the attached
Exhibit 4 to this Plan.

               (133)           "Travelers Bonds" means any surety bonds, guarantees,
undertakings, and/or contractual obligations, including renewals and extensions thereof, and
including bonds and undertakings for which Travelers has obligations as a result of an asset
purchase, acquisition, or like transaction having heretofore been and may hereafter be required
by, for, or on behalf of any one or more of Debtor and any other indemnitors under any of the
Travelers Agreements.

                (134)         “Travelers CMS Agreements” means, collectively: (i) the Trust
Agreement dated July 23, 2018, by and among Debtor, Travelers, Mattson Driscoll & Damico
LLP, and others, as amended by the First Amendment to Trust Agreement dated as of August 30,
2018; (ii) the Collateral Reimbursement Agreement dated July 23, 2018, by and among Debtors,
Travelers, and others, as amended by the First Amendment to Collateral/Reimbursement
Agreement dated as of August 30, 2018, and by Second Amendment to
                                             -14-
 9072961-7
             Case 19-12821-AJC        Doc 321     Filed 06/21/19    Page 21 of 76



Collateral/Reimbursement Agreement dated September 20, 2018; (iii) Collateral Agent
Agreement dated as of July 23, 2018, by and among Debtor, Travelers, and U.S. Bank; and (iv)
any and all amendments, modifications, replacements, and restatements of any of the foregoing.

               (135)          "Travelers Collateral" means the assets of Debtor provided to
Travelers as collateral pursuant to the Travelers Agreements, which includes substantially all of
the assets of Debtor.

              (136)         “Travelers DIP Documents” means, collectively, the (i) Loan and
Security Agreement; (ii) Promissory Note _______________; (iii) ____________; and (iv) any
and all amendments, modifications, replacements, and restatements of any of the foregoing.

               (137)        “Travelers DIP Loan Claim” means the superpriority
Administrative Claim on account of the funds advanced by Travelers to the Debtor pursuant to
the Travelers DIP Documents and the Travelers DIP Loan Order.

              (138)         “Travelers DIP Loan Order” means the Order Authorizing
Secured Post-Petition Financing and Granting Adequate Protection entered by the Bankruptcy
Court on March 8, 2019 [ECF No. 85].

              (139)          “Travelers DIP Loan Secured Claim” means the allowed secured
claim on account of the funds advanced by Travelers to the Debtor pursuant to the Travelers DIP
Documents and the Travelers DIP Loan Order.

              (140)          "Travelers Loan and Security Agreement" means the Loan and
Security Agreement dated as of March ____, 2019, by and between Debtor and Travelers that
was approved pursuant to the Travelers DIP Loan Order.

              (141)         “Travelers Prepetition Agreements” means, collectively, (i)
General Agreement of Indemnity dated October 22, 2003, executed by Magnum Construction
Management, Corp. (an inactive company converted to Munilla Construction Management, LLC
) (d/b/a M.C.M. Corp.), Advanced Realty Management, Inc., Jorge Munilla, Raul Munilla, Pedro
Munilla, Juan Munilla, Madeleine Munilla, Gail Munilla, and Jacquelyn Munilla in favor of
Company; as modified by General Agreement of Indemnity Additional Indemnitor Rider dated
October 12, 2005, executed by 6201 Corporation of Miami (an inactive company), General
Agreement of Indemnity Additional Indemnity Rider dated October 13, 2006, executed by 7501
Medley Civil, LLC and MCM of South Florida, LLC (an active company converted to MCM
Corp., (also an inactive company)); General Agreement of Indemnity Additional Indemnitor
Rider dated June 3, 2011, executed by Munilla Construction Management, LLC d/b/a MCM;
Rider to General Agreement of Indemnity dated September 18, 2012, executed by MCM Global,
S.A., Advanced Realty Management, Inc., 7501 Medley Civil, LLC, Munilla Construction
Corporation, LLC dba MCM, Jorge Munilla, Pedro Munilla, Juan Munilla, Madeleine Munilla,
Gail Munilla, and Jacquelyn Munilla; (ii) General Agreement of Indemnity dated November 3,
2015, executed by Benjamin R. Polote, Sr. and The Polote Corporation, as amended by General
Agreement of Indemnity Additional Indemnitor and Limited Liability Rider dated
_____________, 2016, executed by Debtor; (iii) Documento De Indemnización dated July 29,
2011, executed by MCM Global, S.A.; (iv) any and all other indemnity agreements heretofore or

                                              -15-
 9072961-7
              Case 19-12821-AJC          Doc 321   Filed 06/21/19    Page 22 of 76



hereafter executed by any of the indemnitors identified in any of the foregoing in favor of
Travelers; (v) the Travelers CMS Agreements; (vi) Mortgage and Security Agreement dated as
of September 20, 2018, executed by 129 Leoni, LLC in favor of Travelers; (vii) Mortgage and
Security Agreement dated September 20, 2018, executed by Development Zone Group, Inc. in
favor of Travelers; (viii) Demand Promissory Note dated as of September 20, 2018, in the
original principle amount of Fourteen Million Five Hundred Fifty-Two Thousand Seven
Hundred Seventy-Five 70/100 Dollars ($14,552,775.70), executed by Debtor and others, as the
makers, in favor of Travelers; (ix) Travelers Bonds; and (x) any and all amendments,
modifications, replacements, and restatements of any of the foregoing.

              (142)            “Travelers Prepetition Secured Claim” means the allowed secured
claim of Travelers that is evidenced by the Travelers Agreements.

             (143)        “Trust Accounts” means the trust accounts established and
maintained in accordance with BHSI Trust Financing Agreement and the Travelers CMS
Agreements.

              (144)          “Trust Agreement” means the Trust Agreement establishing the
Bridge Collapse Bodily Injury Claims Trust, in the form attached hereto as Exhibit 5.

              (145)         “Trust Assets” means the Applicable Policy Limit to be transferred
to the Bridge Collapse Bodily Injury Claims Trust on the Effective Date.

                (146)         “Trust Distribution Plan” means the agreed protocol for
distribution of the Trust Assets to holders of Bridge Collapse Bodily Injury Claims, which shall
be incorporated into and made a part of the Trust Agreement.

               (147)        “Trust Documents” means the Trust Agreement and such
additional documents as may be executed in connection with the Trust Agreement.

              (148)          “Trustee” means the Person appointed as Trustee of the Bridge
Collapse Bodily Injury Claims Trust in accordance with the terms of the Plan, the Plan
Confirmation Order, and the Trust Agreement, and any duly-appointed successor thereto.

                (149)           “U.S. Trustee” means the United States Trustee appointed under
Article 591 of title 28 of the United States Code to serve in the Southern District of Florida.

               (150)          “Unimpaired” means not “impaired” within the meaning of
sections 1123(a)(4) and 1124 of the Bankruptcy Code, with respect to a Claim, Equity Interest,
or Class of Claims or Equity Interests.

             (151)            “XLIA Policy” means Policy No. US00072885LI17A issued by XL
Insurance America, Inc.

        1.2    Rules of Interpretation

                (a)    For purposes herein: (a) in the appropriate context, each term, whether
stated in the singular or the plural, shall include both the singular and the plural, and pronouns
                                               -16-
 9072961-7
              Case 19-12821-AJC        Doc 321      Filed 06/21/19     Page 23 of 76



stated in the masculine, feminine or neutral gender shall include the masculine, feminine and the
neutral gender; (b) any reference herein to a contract, instrument, release, indenture or other
agreement or document being in a particular form or on particular terms and conditions means
that the referenced document shall be substantially in that form or substantially on those terms
and conditions; (c) any reference herein to an existing document or exhibit having been filed or
to be filed shall mean that document or exhibit, as it may thereafter be amended, modified or
supplemented; (d) unless otherwise specified, all references herein to “Articles” are references to
Articles hereof or hereto; (e) the words ‘‘herein,’’ “hereof” and ‘‘hereto’’ refer to the Plan in its
entirety rather than to a particular portion of the Plan; (f) captions and headings to Articles are
inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation hereof; (g) the rules of construction set forth in section 102 of the Bankruptcy
Code shall apply; and (h) any term used in capitalized form herein that is not otherwise defined
but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned
to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

              (b)    The provisions of Federal Rule of Bankruptcy Procedure 9006(a) shall
apply in computing any period of time prescribed or allowed hereby.

               (c)   All references herein to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided.

        1.3    Exhibits

       All exhibits and schedules, if any, to the Plan are incorporated into and are part of the
Plan as if set forth herein. All exhibits and schedules to the Plan, shall be filed with the Clerk of
the Bankruptcy Court not later than three (3) days prior to the deadline set by the Bankruptcy
Court to vote to accept or reject the Plan. Such exhibits may be inspected in the office of the
Clerk of the Bankruptcy Court during normal hours of operation of the Bankruptcy Court.
Holders of Claims or Equity Interests may also obtain a copy of such exhibits, once filed, from
the Debtor’s counsel by a written request sent to the following address:

                                      Berger Singerman LLP
                                       1450 Brickell Avenue
                                            Suite 1900
                                         Miami, FL 33131
                                       Phone: 305-755-9500
                                     Facsimile: 305-714-4340
                                    ATTN: Jordi Guso, Esquire
                                   jguso@bergersingerman.com




                                                -17-
 9072961-7
              Case 19-12821-AJC       Doc 321     Filed 06/21/19     Page 24 of 76




                                  ARTICLE II
                      ADMINISTRATIVE AND PRIORITY CLAIMS

        2.1    Administrative Claims in General

        The Debtor shall pay each holder of an Allowed Administrative Claim (other than the
BHSI DIP Loan Claim and the Travelers DIP Loan Claim), in satisfaction of such Allowed
Administrative Claim, the full unpaid amount of such Allowed Administrative Claim in Cash:
(1) on the Effective Date or as soon as practicable thereafter (or, if not then due, when such
Allowed Administrative Claim is due or as soon as practicable thereafter); (2) if such Claim is
Allowed after the Effective Date, on the date such Claim is Allowed or as soon as practicable
thereafter (or, if not then due, when such Allowed Administrative Claim is due or as soon as
practicable thereafter); (3) at such time and upon such terms as may be agreed upon by such
holder and the Debtor; or (4) at such time and upon such terms as set forth in an order of the
Bankruptcy Court; provided, however, that any Claim seeking administrative expense status
included as a part of a proof of claim filed in the Chapter 11 Case shall not qualify as an
Administrative Claim; provided further, however, that notwithstanding anything to the contrary
herein or in the Plan Confirmation Order, the Insurance Programs Order shall remain in full force
and effect after confirmation of the Plan and the occurrence of the Effective Date, the Debtor and
the Reorganized Debtor, as applicable, shall continue to honor its obligations under the Insurance
Programs Order after confirmation of the Plan and the occurrence of the Effective Date, and
insurers providing insurance coverage to the Debtor after the Petition Date pursuant to the
Insurance Programs Order or otherwise shall not be required to file a motion, application, or
claim for allowance and payment of any amounts due as an administrative expense claim, which
the Debtor or Reorganized Debtor, as applicable, shall pay as and when such amounts become
due in the ordinary course of business.

        2.2    BHSI DIP Loan Claim

         The BHSI DIP Loan Claim shall be treated in accordance with the treatment of Class 3A
claimants. All obligations of the Debtor under the BHSI DIP Documents and the BHSI Trust
Financing Agreement shall be assumed by and be obligations of the Reorganized Debtor. BHSI
shall retain all post-petition liens securing the BHSI DIP Loan Claim, including its unimpaired
first-priority lien against the BHSI Bonded Contracts. Any and all rights of BHSI relating to the
BHSI Bonded Contracts, including equitable subrogation rights, are fully preserved and
unimpaired. The BHSI DIP Loan Claim shall be deemed an Allowed super-priority
administrative claim for the full amount due and owing under the BHSI DIP Loan Documents
and shall not be subject to dispute as to its amount or priority by any party.

        2.3    Travelers DIP Loan Claim

       The Travelers DIP Loan Claim shall be treated in accordance with the treatment of Class
2A Claims. The Travelers DIP Loan Claim shall be unimpaired and all obligations of the Debtor
under the DIP Documents and the Cash Management Documents shall be assumed by and shall
be obligations of the Reorganized Debtor. All rights of Travelers relating to the Travelers
Bonded Contracts, including equitable subrogation rights, are fully preserved and unimpaired.

                                              -18-
 9072961-7
              Case 19-12821-AJC       Doc 321     Filed 06/21/19     Page 25 of 76



The Travelers DIP Loan Claim shall be an allowed super-priority administrative claim to the full
amount due and owing to Travelers under the Travelers DIP Documents. Travelers shall retain,
unimpaired, all post-petition liens securing the obligations under the Travelers DIP Documents.

        2.4    Bond Claims

       Bond Claims that are not Disputed shall be paid in the ordinary course of business by the
Debtor or the Reorganized Debtor, as applicable, in accordance with the terms of the applicable
BSHI Bonded Contracts or Travelers Bonded Contracts.

        2.5    Professional Compensation and Reimbursement Claims

       On or prior to the deadline set by the Bankruptcy Court for Professionals to file final fee
applications, each Professional shall file with the Bankruptcy Court its final fee application
seeking final approval of all fees and expenses from the Petition Date through the Confirmation
Hearing. The Debtor shall pay the Allowed Claims of each Professional up to the amount in the
Administrative Expense Escrow in accordance with the Orders of the Bankruptcy Court. From
and after the Confirmation Date until the Effective Date, the Debtor, in the ordinary course of
business and without the necessity for any approval by the Bankruptcy Court, shall pay the
reasonable fees and necessary and documented expenses of the Professionals during such period,
up to the amount in the Administrative Expense Escrow. The Administrative Expense Escrow
shall be funded through the Administrative Expense Advances to be made by Travelers and
BHSI in accordance with, and subject to, the Travelers DIP Documents and the BHSI DIP Loan
Documents, respectively. Notwithstanding the foregoing, in the event of a default under the
Travelers DIP Documents or the BHSI DIP Loan Documents, any Administrative Expense
Advances after such default shall be limited the Professional Fee Carve Out.

        2.6    Priority Tax Claims

       The Debtor shall pay each holder of an Allowed Priority Tax Claim, in satisfaction of
such Allowed Priority Tax Claim, the full unpaid amount of such Allowed Priority Tax Claim in
Cash, on the later of (i) the Effective Date, (ii) the date such Allowed Priority Tax Claim
becomes Allowed or as soon as practicable thereafter and (iii) the date such Allowed Priority
Tax Claim is payable under applicable non-bankruptcy law; provided, however, that the Debtor
shall not pay any premium, interest or penalty in connection with such Allowed Priority Tax
Claim.

        2.7    Statutory Fees

        Notwithstanding any other provisions of the Plan to the contrary, the Debtor shall pay the
United States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), within
ten (10) days of the entry of the order confirming the Plan, for pre-confirmation periods and
simultaneously file all the Monthly Operating Reports for the relevant periods, indicating the
cash disbursements for the relevant period. The Plan Administrator shall further pay the United
States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), based upon all
post-confirmation periods within the time period set forth in 28 U.S.C. § 1930(a)(6), based upon
all post-confirmation disbursements made by the Plan Administrator, until the earlier of the
closing of this case by the issuance of a Final Decree by the Bankruptcy Court, or upon the entry
                                                -19-
 9072961-7
               Case 19-12821-AJC         Doc 321     Filed 06/21/19    Page 26 of 76



of an Order by the Bankruptcy Court dismissing this case or converting this case to another
chapter under the United States Bankruptcy Code, and the Plan Administrator shall provide to
the United States Trustee upon the payment of each post-confirmation payment, and
concurrently filed with the Court, Post-Confirmation Quarterly Operating reports indicating all
the cash disbursements for the relevant period. Notwithstanding anything in the Plan or the Plan
Confirmation Order to the contrary, no statutory fees shall be assessed or be payable on the
disbursements made from the Trust Accounts, the distribution of the Applicable Policy Limit to
the Bridge Collapse Bodily Injury Claims Trust on the Effective Date, or any distributions made
by the Trustee on or after the Effective Date, including distributions to Bridge Collapse Bodily
Injury Claimants.

                           ARTICLE III
   CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY INTERESTS

        3.1      Summary

                (a)   In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtor
has not classified Administrative Claims and Priority Tax Claims, as described in Article II.

                (b)     The following table classifies Claims against and Equity Interests in the
Debtor for all purposes, including voting, confirmation and Distribution pursuant hereto and
pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim or
Equity Interest to be classified in a particular Class only to the extent that the Claim or Equity
Interest qualifies within the description of that Class and shall be deemed classified in a different
Class to the extent that any remainder of such Claim or Equity Interest qualifies within the
description of such different Class. A Claim or Equity Interest is in a particular Class only to the
extent that any such Claim or Equity Interest is Allowed in that Class and has not been paid or
otherwise settled prior to the Effective Date. Each Class set forth below is treated hereunder as a
distinct Class for voting and Distribution purposes.

                 (c)    Summary of Classification and Treatment of Classified Claims and Equity
Interests.

  Class                Claim                         Status                Entitled to Vote?
    1           Other Priority Claims              Unimpaired          No; Deemed to Accept the
                                                                       Plan.
   2A        Travelers DIP Loan Secured             Impaired           Yes.
                        Claim
   2B           Travelers Prepetition               Impaired           Yes.
                   Secured Claim
   3A         BHSI DIP Loan Secured                 Impaired           Yes.
                     Claim
   3B         BHSI Prepetition Secured              Impaired           Yes.
                      Claim
    4          Miscellaneous Secured                Impaired           Yes.
                                                -20-
 9072961-7
              Case 19-12821-AJC         Doc 321    Filed 06/21/19     Page 27 of 76



                      Claims
  5A         Bank of America – Line of            Impaired            Yes.
             Credit Loan Secured Claim
  5B           Bank of America –                  Impaired            Yes.
             Equipment Loan Secured
                     Claim
   6         General Unsecured Claims             Impaired            Yes.
   7          Bridge Collapse Bodily              Impaired            Yes.
                  Injury Claims
   8           Bridge Collapse Other              Impaired            Yes.
                  Damage Claims
   9           Non-Bridge Collapse                Impaired            Yes.
                    Claims
  10           Other Insured Damage               Impaired            Yes.
                       Claims
  11           Subordinated Claims                Impaired            Yes.
  12              Equity Interests                Impaired            No. Deemed to Reject the
                                                                      Plan.

       3.2      Classification and Treatment of Claims and Equity Interests

                (a)    Other Priority Claims (Class 1)

                       (i)     Classification: Class 1 consists of Other Priority Claims.

                       (ii)    Treatment: Except to the extent that a holder of an Allowed Other
       Priority Claim has been paid by the Debtor prior to the Effective Date or agrees to a less
       favorable classification and treatment, each holder of an Allowed Other Priority Claim
       shall receive the full unpaid amount of such Allowed Other Priority Claim in Cash, on the
       later of (i) the Effective Date or as soon as practicable thereafter, (ii) the date such
       Allowed Other Priority Claim becomes Allowed or as soon as practicable thereafter and
       (iii) the date such Allowed Other Priority Claim is payable under applicable non-
       bankruptcy law; provided, however, that the Debtor shall not pay any premium, interest
       or penalty in connection with such Allowed Other Priority Claim.

                      (iii)   Voting: Class 1 is Unimpaired, and therefore, the holders of Other
       Priority Claims in Class 1 are not entitled to vote to accept or reject the Plan.

                (b)    Travelers DIP Loan Secured Claim (Class 2A)

                     (i)    Classification: Class 2A consists of the Travelers’ Secured Claim
       arising under the Travelers DIP Documents and the Travelers DIP Loan Order in an
       allowed amount equal to the sum of all post-petition and post-confirmation advances


                                               -21-
9072961-7
            Case 19-12821-AJC             Doc 321    Filed 06/21/19    Page 28 of 76



       made by Travelers to the Debtor pursuant to the Travelers DIP Documents, the Travelers
       DIP Loan Order, this Plan, and any order confirming this Plan.

                       (ii)   Treatment: The Class 2A Claim shall be unimpaired under the
       Plan and all obligations of the Debtor under the Travelers DIP Documents and the
       Travelers DIP Loan Order shall be assumed by, and shall be continuing obligations of,
       the Reorganized Debtor. The Reorganized Debtor shall ratify and assume all obligations
       of the Debtor under the Travelers DIP Documents and ratify all security interests granted
       to Travelers under the Travelers DIP Documents and the Travelers DIP Loan Order.
       Travelers, in its sole and absolute discretion, may make advances under the Travelers
       DIP Documents to the Reorganized Debtor during the post-confirmation period and such
       advances shall become part of the allowed Class 2A Claim without the need for any
       additional notices, filings, or court approval. Furthermore, the rights and remedies
       available to Travelers under the Travelers DIP Documents, including, but not limited to,
       Travelers' right to utilize any and all acknowledgments of default, takeover, tender,
       assign, or arrange for the completion of any of the projects associated with the Travelers
       Bonded Contracts, and prosecute, defend, settle, etc. any claims related to Travelers
       Bonded Contract and/or Travelers Collateral (subject to the Intercreditor Agreement),
       shall be fully enforceable against the Reorganized Debtor. Travelers shall retain all liens
       granted to it in conjunction with the Travelers DIP Loan Order and shall be paid by the
       Reorganized Debtor in accordance with the terms of the Travelers DIP Documents., until
       such time as the Class 2A Claim has been paid in full. At the request of Travelers, the
       Reorganized Debtor shall execute additional documents as deemed necessary by
       Travelers to document the continuation of the Travelers DIP Loan through confirmation
       of this Plan and during the post-confirmation period, and the liability of the Reorganized
       Debtor for all amounts due or to become due under such financing. Upon the earlier of
       (1) completion of all of the Travelers Bonded Contracts, and (2) default by the
       Reorganized Debtor under the terms of the Plan, amounts remaining due on the Class 2A
       Claim, if any, shall become immediately due and payable in full in cash by the
       Reorganized Debtor.

                          (iii)   Voting: Class 2A is Impaired and is entitled to vote to accept or
       reject the Plan.

               (c)        Travelers Prepetition Secured Claim (Class 2B)

                     (i)     Classification: Class 2B consists of Travelers’ Prepetition
       Secured Claims arising under the Travelers Prepetition Agreements. Travelers shall have
       an unsecured deficiency claim, which shall be allowed as a Class 6 Claim; provided,
       however, that Travelers shall not receive any distribution on account of its Allowed Class
       6 Claim under this Plan.

                       (ii)     Treatment: The holder of the Class 2B Claim shall retain its liens
       and shall retain all rights under the Indemnity Agreements as to all indemnitors other than
       the Debtor. After payment in full of the Class 2A Claim, the holder of the Class 2B
       Claim shall receive all proceeds of the Travelers Collateral, subject to the Intercreditor


                                                  -22-
9072961-7
            Case 19-12821-AJC             Doc 321    Filed 06/21/19    Page 29 of 76



       Agreements, including proceeds of the Travelers Bonded Contracts and Travelers Claims,
       until such time as the Class 2B Claim is paid in full.

                          (iii)   Voting: Class 2B is Impaired and is entitled to vote to accept or
       reject the Plan.

               (d)        BHSI DIP Loan Secured Claim (Class 3A)

                      (i)    Classification: Class 3A consists of the BHSI Secured Claim
       arising under the BHSI DIP Documents and the BHSI DIP Loan Order in an allowed
       amount equal to the sum of all post-petition advances made by BSHI to the Debtor
       pursuant to the BHSI DIP Loan Documents, the BHSI DIP Loan Order, this Plan, and
       any order confirming this Plan.

                       (ii)     Treatment: All obligations of the Debtor under the BHSI DIP
       Documents and the BHSI DIP Loan Order shall be assumed by, and shall be continuing
       obligations of, the Reorganized Debtor. The Reorganized Debtor shall ratify and assume
       all obligations of the Debtor under the BHSI DIP Documents and ratify all security
       interests granted to BHSI under the BHSI DIP Documents and the BHSI DIP Loan
       Order. The rights and remedies available to BHSI under the BHSI DIP Documents,
       including, but not limited to, BHSI' right to utilize any and all acknowledgments of
       default, takeover, tender, assign, or arrange for the completion of any of the projects
       associated with the BHSI Bonded Contracts, and prosecute, defend, settle, etc. any claims
       related to BHSI Bonded Contract and/or BHSI Collateral (subject to the Intercreditor
       Agreement), shall be fully enforceable against the Reorganized Debtor. BHSI shall retain
       all liens granted to it in conjunction with the BHSI DIP Loan Order and shall be paid by
       the Reorganized Debtor in accordance with the terms of the BHSI DIP Documents, until
       such time as the Class 3A Claim has been paid in full. At the request of BHSI, the
       Reorganized Debtor shall execute additional documents as deemed reasonably necessary
       by BHSI to document the continuation of the BHSI DIP Loan through confirmation of
       this Plan and during the post-confirmation period, and the liability of the Reorganized
       Debtor for all amounts due or to become due under such financing. Upon the earlier of
       (1) completion of all of the BHSI Bonded Contracts, regardless of whether the Debtor or
       Reorganized Debtor are the completion contractor, or (2) default by the Reorganized
       Debtor under the terms of the Plan or BHSI DIP Loan Documents, amounts remaining
       due on the Class 3A Claim, if any, shall become immediately due and payable.

                          (iii)   Voting: Class 3A is Impaired and is entitled to vote to accept or
       reject the Plan.

               (e)        BHSI Prepetition Secured Claim (Class 3B)

                     (i)      Classification: Class 3B consists of the BHSI Pre-Petition Secured
       Claim arising under the BHSI Pre-Petition Agreements. BHSI shall also have an
       unsecured deficiency claim which shall be allowed as a Class 6 Claim; provided,
       however, that BHSI shall not receive any distribution on account of its Allowed Class 6
       Claim under this Plan.

                                                  -23-
9072961-7
            Case 19-12821-AJC             Doc 321    Filed 06/21/19     Page 30 of 76



                       (ii)   Treatment: The holder of the Class 3B Claim shall retain its liens
       and rights under the BHSI Pre-Petition Agreements as to all indemnitors other than the
       Debtor. After payment in full of the Class 3A Claim, the holder of the Class 3B Claim
       shall receive all proceeds of the BHSI Collateral, subject to the Intercreditor Agreements,
       including proceeds of the BHSI Bonded Contracts and BHSI Claims, until such time as
       the Class 3B Claim is paid in full.

                          (iii)   Voting: Class 3B is Impaired and is entitled to vote to accept or
       reject the Plan.

               (f)        Miscellaneous Secured Claims (Class 4)

                          (i)     Classification: Class 4 consists of Miscellaneous Secured Claims.

                      (ii)    Treatment: Except to the extent that a holder of an Allowed
       Miscellaneous Secured Claim has been paid by the Debtor prior to the Effective Date or
       agrees to a less favorable classification or treatment of such claim, each holder of an
       Allowed Miscellaneous Secured Claim shall receive (i) the full unpaid amount of such
       Allowed Miscellaneous Secured Claim, in Cash, (ii) deferred cash payments with a value,
       as of the Effective Date of the Plan, equal to the Allowed amount of such claim, or (iii)
       the property securing such Allowed Miscellaneous Secured Claim in full satisfaction,
       release and discharge or such claim, all as of the latter of: (i) the Effective Date or as
       soon as practicable thereafter; (ii) the first Business Day after the date that is ten (10)
       Business Days after the date such Claim becomes an Allowed Miscellaneous Secured
       Claim; and (iii) the date or dates agreed to by the Debtor and the holder of such Allowed
       Miscellaneous Secured Claim.

                     (iii)  Voting: Class 4 is Impaired and, therefore, the holders of
       Miscellaneous Secured Claims in Class 4 are entitled to vote to accept or reject the Plan.

               (g)        Bank of America Line of Credit Loan - Secured Claim (Class 5A)

                      (i)   Classification: Class 5A consists of the Secured Claim on account
       of the Bank of America Line of Credit Loan.

                      (ii)   Treatment: Except to the extent that the holder of the Allowed
       Class 5A Secured Claim has been paid in full by the Debtor prior to the Effective Date or
       agrees, in writing, to a less favorable classification and treatment, the holder of the
       Allowed Class 5 Secured Claim shall retain its liens under the Bank of America Security
       Agreement which shall remain in force and shall not be altered or modified by the Plan
       and Confirmation Order. The holder of the Allowed Class 5 Secured Claim shall receive
       all Net Proceeds of the sale of the collateral securing the Allowed Class 5 Claim until
       such time as the Allowed Class 5 Claim in paid in full, in cash, inclusive of interest, costs
       and attorneys’ fees:

                          (iii)   Voting: Class 5A is Impaired and is entitled to vote to accept or
       reject the Plan.

                                                  -24-
9072961-7
            Case 19-12821-AJC             Doc 321    Filed 06/21/19     Page 31 of 76



               (h)        Bank of America Equipment Secured Claim (Class 5B)

                      (i)   Classification: Class 5B consists of the Secured Claim on account
       of the Bank of America Equipment Loan.

                      (ii)   Treatment: Except to the extent that the holder of the Allowed
       Class 5B Secured Claim has been paid in full by the Debtor prior to the Effective Date or
       agrees, in writing, to a less favorable classification and treatment, the holder of the
       Allowed Class 5 Secured Claim shall retain its liens under the Bank of America Security
       Agreement which shall remain in force and shall not be altered or modified by the Plan
       and Confirmation Order. The holder of the Allowed Class 5 Secured Claim shall receive
       all Net Proceeds of the sale of the collateral securing the Allowed Class 5 Claim until
       such time as the Allowed Class 5 Claim in paid in full, in cash, inclusive of interest, costs
       and attorneys’ fees.

                          (iii)   Voting: Class 5B is Impaired and is entitled to vote to accept or
       reject the Plan.

               (i)        General Unsecured Claims (Class 6)

                          (i)     Classification: Class 6 consists of General Unsecured Claims.

                      (ii)   Treatment: Except to the extent that a holder of an Allowed
       General Unsecured Claim has been paid by the Debtor prior to the Effective Date or
       agrees to a less favorable classification or treatment of such claim, each holder of an
       Allowed General Unsecured Claim shall receive its Pro Rata share of Plan Cash and the
       Net Proceeds of Available Avoidance Actions, if any. The foregoing distributions shall
       be made on the later of (i) the Effective Date or as soon as practicable thereafter, (ii) the
       date such General Unsecured Claim becomes Allowed or as soon as practicable thereafter
       and (iii) the date such Allowed General Unsecured Claim is payable under applicable
       non-bankruptcy law; provided, however, that neither the Debtor nor the Reorganized
       Debtor shall pay any premium, interest or penalty in connection with such Allowed
       General Unsecured Claim.

                    (iii)  Voting: Class 6 is Impaired and, therefore, the holders of Allowed
       General Unsecured Claims in Class 6 are entitled to vote to accept or reject the Plan.

               (j)        Bridge Collapse Bodily Injury Claims (Class 7)

                          (i)     Classification: Class 7 consists of the Bridge Collapse Bodily
       Injury Claims.

                     (ii)    Treatment: The Plan establishes the Bridge Collapse Bodily
       Injury Claims Trust for the benefit of holders of Bridge Collapse Bodily Injury Claims,
       which claims are and shall be channeled to the Bridge Collapse Bodily Injury Claims
       Trust pursuant to Section 12.7 hereof. Each holder of a Bridge Collapse Bodily Injury
       Claim shall receive, in full satisfaction, settlement, release and discharge of and in
       exchange for its claim, a Pro Rata interest in the Trust Assets, the numerator of which
                                                  -25-
9072961-7
            Case 19-12821-AJC         Doc 321     Filed 06/21/19     Page 32 of 76



       shall be the Allowed amount of its claim and the denominator of which shall be the total
       Allowed amount of such claims, which shall entitle it to a Distribution from the Trust
       Assets, all as provided by the Trust Agreement and the Trust Distribution Plan. In no
       event shall a holder of a Bridge Collapse Bodily Injury Claim be entitled to any other or
       further recovery from or against the Debtor, the Settling Insurers, and/or the Insurance
       Settlement Released Parties or any of their property or assets. In addition to releasing
       their claims against the Debtor, the Settling Insurers and the Insurance Settlement
       Released Parties pursuant to Section 12.8 hereof, in consideration of and as a condition to
       receiving a Distribution from the Trust Assets as provided by the Trust Agreement and
       the Trust Distribution Plan, holders of Bridge Collapse Bodily Injury Claims shall be
       required to execute a Bridge Collapse Bodily Injury Claimant Supplemental Release.
       Receipt of a Distribution from the Trust Assets as provided by the Trust Agreement and
       the Trust Distribution Plan does not preclude claims or recoveries by Bridge Collapse
       Bodily Injury Claimants against Persons other than the Debtor, the Settling Insurers
       and/or the Insurance Settlement Released Parties for the liability of such Persons not
       attributable to the causal fault or share of liability of the Debtor.

                     (iii)   Voting: Class 7 is Impaired and, therefore, the holders of Bridge
       Collapse Bodily Injury Claims in Class 7 are entitled to vote to accept or reject the Plan.

              (k)     Bridge Collapse Other Damage Claims (Class 8)

                      (i)    Classification: Class 8 consists of Bridge Collapse Other Damage
       Claims.

                      (ii)   Treatment: On the Effective Date or as soon thereafter as is
       practicable, each holder of an Allowed Class 8 Claim shall receive its Pro Rata share of
       the Other Damage Claim Fund.

                     (iii)  Voting: Class 8 is Impaired and, therefore, the holders of Allowed
       Bridge Collapse Other Damage Claims are entitled to vote to accept or reject the Plan.

              (l)     Non-Bridge Collapse Claims (Class 9)

                      (i)    Classification: Class 9 consists of Non-Bridge Collapse Claims.

                       (ii)    Treatment: On the Effective Date, each holder of a Non-Bridge
       Collapse Claim shall be permitted to pursue its claim against the Debtor as a nominal
       party, to liquidate its claim against the Debtor, and to seek to satisfy any judgment or
       other resolution it may obtain solely from the proceeds of applicable insurance coverage,
       if any, and solely to the extent of the GIC Policy Exception. In furtherance thereof, the
       automatic stay of section 362 of the Bankruptcy Code and the discharge and injunction
       provided for herein and in the Plan Confirmation Order, to the extent applicable, are
       hereby modified. Under no circumstances shall the Reorganized Debtor have any liability
       for any Non-Bridge Collapse Claim. Except as set forth above, nothing herein or in the
       Plan Confirmation Order shall limit, expand, modify, or impair the rights and obligations
       of the holders of Non-Bridge Collapse Claims, the Debtor, or GIC or any insurer under
       any applicable insurance policy.
                                               -26-
9072961-7
             Case 19-12821-AJC         Doc 321     Filed 06/21/19     Page 33 of 76



              (m)     Voting: Class 9 is Impaired and, therefore, the holders of Non-Bridge
Collapse Claims are entitled to vote to accept or reject the Plan.

               (n)     Other Insured Damage Claims (Class 10)

                       (i)    Classification: Class 10 consists of Other Insured Damage Claims.

                       (ii)   Treatment: On the Effective Date, each holder of an Other
        Insured Damage Claim shall be permitted to pursue its claim against the Debtor as a
        nominal party, to liquidate its claim against the Debtor, and to seek to satisfy any
        judgment or other resolution it may obtain solely from the proceeds of applicable
        insurance coverage, if any. In furtherance thereof, the automatic stay of section 362 of
        the Bankruptcy Code and the discharge and injunction provided for herein and in the Plan
        Confirmation Order, to the extent applicable, are hereby modified. Under no
        circumstances shall the Reorganized Debtor have any liability for any Other Insured
        Damage Claim. Except as set forth above, nothing herein or in the Plan Confirmation
        Order shall limit, expand, modify, or impair the rights and obligations of the holders of
        Other Insured Damage Claims, the Debtor, or any insurer under any applicable insurance
        policy.

            (o)     Voting: Class 10 is Impaired and, therefore, the holders of Other Insured
Damage Claims are entitled to vote to accept or reject the Plan.

               (p)     Subordinated Claims (Class 11)

                       (i)    Classification: Class 11 consists of Subordinated Claims.

                       (ii)     Treatment: Except to the extent that a holder of a Subordinated
        Claim agrees to a less favorable classification and treatment, each holder of a
        Subordinated Claim shall receive its Pro Rata share of the net proceeds of Available
        Avoidance Actions, if any, remaining after the making the payments set forth in Article II
        and Article III, Section B, subsections (i) through (viii) of this Plan, inclusive. The
        foregoing Distributions shall be made on the later of (i) the Effective Date or as soon as
        practicable thereafter, (ii) the date such Subordinated Claim becomes Allowed or as soon
        as practicable thereafter and (iii) the date such Subordinated Claim is payable under
        applicable non-bankruptcy law; provided, however, that the Debtor shall not pay any
        premium, interest or penalty in connection with such Subordinated Claim.

                        (iii)   Voting: Class 11 is Impaired and, therefore, is entitled to vote to
        accept or reject the Plan.

               (q)     Equity Interests (Class 12)

                       (i)    Classification: Class 12 consists of Equity Interests.

                       (ii)   Treatment: The holders of Equity Interest shall not receive nor
        retain any property under the Plan. Class 12 Equity Interests shall be extinguished as of

                                               -27-
 9072961-7
                Case 19-12821-AJC       Doc 321     Filed 06/21/19      Page 34 of 76



        the Effective Date of the Plan. In exchange for the Capital Contribution, the Equity
        Interest shall be issued to the New Equity Holder.

                        (iii)   Voting: Class 12 is Impaired and is deemed to have rejected the
        Plan.

                                   ARTICLE IV
                     ACCEPTANCE, REJECTION, AMENDMENT AND
                     REVOCATION OR WITHDRAWAL OF THE PLAN

        4.1      Classes Entitled to Vote

        Each holder of a Claim, as of the Record Date, in an Impaired Class, other than those
Classes that are deemed to reject the Plan, shall be entitled to vote to accept or reject the Plan, in
its sole and absolute discretion, subject to applicable law. Class 1 is deemed to have accepted
the Plan. Votes from holders of Claims in Classes 2A, 2B, 3A, 3B, 4, 5A, 5B, 6, 7, 8, 9, 10 and
11 will be solicited as provided in such order as is entered by the Bankruptcy Court establishing
procedures with respect to the solicitation and tabulation of votes to accept or reject the Plan, or
any other order or orders of the Bankruptcy Court. Class 12, Equity Interests, is deemed to reject
the Plan and, therefore, the vote in Class 12 will not be solicited.

        4.2      Acceptance by Class of Claims

        Impaired Class of Claims shall be deemed to accept the Plan if (a) holders (other than any
holder designated under section 1126(e) of the Bankruptcy Code) of at least two-thirds in dollar
amount of the Allowed Claims actually voting in such Class have voted to accept the Plan and
(b) the holders (other than any holder designated under section 1126(e) of the Bankruptcy Code)
of more than one-half in number of the Allowed Claims actually voting in such Class have voted
to accept the Plan. For purposes of calculating the number of Allowed Claims in a Class of
Claims that have voted to accept or reject the Plan under section 1126(c) of the Bankruptcy
Code, all Allowed Claims in such Class held by one Entity or any Affiliate thereof shall be
aggregated and treated as one Allowed Claim in such Class. For purposes of any Claim in any
Impaired Class that is Disputed as to its amount only, the holder of such claim shall be entitled to
vote on the Plan as if such holder held an Allowed Claim in an amount equal to the undisputed
portion of such Claim.

        4.3      Nonconsensual Confirmation

        In the event that any Class of Claims entitled to vote shall not accept the Plan by the
requisite statutory majority required by section 1129(a) of the Bankruptcy Code, the Debtor
reserves the right to (a) request that the Bankruptcy Court confirm the Plan in accordance with
section 1129(b) of the Bankruptcy Code with respect to such non-accepting Class, in which case
the Plan shall constitute a motion for such relief, or (b) alter, amend or modify the Plan in
accordance with Article XII. The Debtor shall exercise the right to seek confirmation of the Plan
under section 1129(b) of the Bankruptcy Code.



                                                 -28-
 9072961-7
              Case 19-12821-AJC        Doc 321      Filed 06/21/19     Page 35 of 76



        4.4    Revocation or Withdrawal; No Admissions

       Right to Revoke or Withdraw. Subject to the limitations contained in the Insurance
Settlement Agreement and the Settlement Approval Order, the Plan may be revoked or
withdrawn prior to the Confirmation Date by the Debtor in its sole discretion following
consultation with BHSI and Travelers without prejudice to the Debtor’s right to one or more
amended plans.

        Effect of Withdrawal or Revocation; No Admissions. If the Debtor revokes or withdraws
the Plan or if entry of the Confirmation Order or the Effective Date does not occur, then: (1) the
Plan shall be null and void in all respects; (2) any settlement or compromise embodied in the
Plan, assumption or rejection of executory contracts effected by the Plan, and any document or
agreement executed pursuant hereto shall be deemed null and void; and (3) nothing contained in
the Plan shall: (a) constitute a waiver or release of any Claims by or against, or any Equity
Interests in, the Debtor or any other Entity; (b) prejudice in any manner the rights of either of the
Debtor or any other Entity; or (c) constitute an admission of any sort by either of the Debtor or
any other Entity.

        4.5    Amendment of Plan Documents

        From and after the Effective Date, the authority to amend, modify, or supplement the
Plan Supplement, the Exhibits to the Plan Supplement and the Exhibits to the Plan and any
documents attached to such Plan Supplement, Exhibits to the Plan Supplement and Exhibits to
the Plan shall be as provided in such Plan Supplement, Exhibits to the Plan Supplement and
Exhibits to the Plan and their respective attachments; provided, however, that (a) any such
amendments, modifications, or supplements shall, insofar as they relate to or in any way involve
the Bridge Collapse, the Bridge Collapse Bodily Injury Claims, the Bridge Collapse Other
Damage Claims, the Non-Bridge Collapse Claims, the Other Insured Damage Claims, the
Insurance Policies, the Applicable Policy Limit, the Bridge Collapse Bodily Injury Claims Trust,
or the Other Damage Claim Fund, shall be in form and substance reasonably acceptable to the
Settling Insurers, and (b) the Insurance Settlement Agreement, to the extent that it is considered
to be a Plan Document, may only be amended, modified, altered, changed, waived, discharged,
or terminated by a writing signed by each of the parties thereto (or their successors or assigns).

        4.6    Special Provision Governing Unimpaired Claims

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtor’s
rights with respect to any Unimpaired Claim, including, without limitation, all rights in respect
of legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claim.

                                   ARTICLE V
                     MEANS FOR IMPLEMENTATION OF THE PLAN

        5.1    Means for Implementation of Plan and Source of Funding for Distributions

       The Plan will be implemented through receipt of (a) the Capital Contribution to be
provided by the New Equity Holder as of the Effective Date; (b) the proceeds of the Travelers
Bonded Contracts and BHSI Bonded Contracts, which the Reorganized Debtor shall use to make
                                           -29-
 9072961-7
              Case 19-12821-AJC       Doc 321      Filed 06/21/19     Page 36 of 76



the Distributions to Classes 2A and 2B and 3A and 3B, respectively; (c) the revenues generated
by the Reorganized Debtor and/or the proceeds generated by the sale of collateral, which the
Reorganized Debtor shall use to make the Distributions to Classes 4, 5A and 5B; (d) the Plan
Cash and the Net Proceeds of Available Avoidance Actions, if any, which the Plan Administrator
shall use to make Distributions to Class 6; (e) the Applicable Policy Limit, which the Trustee
shall use to make Distributions to Class 7 pursuant to the Trust Agreement and the Trust
Distribution Plan; (f) the Other Damage Claim Fund, which the Reorganized Debtor shall use to
make Distributions to Class 8.

        5.2    Section 1146 Exemption

        Pursuant to section 1146 of the Bankruptcy Code, the issuance, distribution, transfer or
exchange of any equity security or notes, or the creation, making, assignment delivery or
recording of any mortgage, deed of trust, instrument of transfer, pursuant to, in implementation
of or as contemplated by the Plan or any Plan Document, or the vesting, re-vesting, transfer or
sale of any property of, by or in the Debtor or its Estate or Reorganized Debtor pursuant to, in
implementation of or as contemplated by the Plan or any Plan Document, or any transaction
arising out of, contemplated by or in any way related to the foregoing, shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangible or similar tax, mortgage tax,
stamp act, real estate transfer tax, mortgage recording tax, sales and use Uniform Commercial
Code filing or recording fee, or other similar tax or governmental assessment, and the
appropriate state or local governmental officials or agents shall, by the Confirmation Order, be
directed to forego the collection of any such tax or governmental assessment and to accept for
filing and recording any of the foregoing instruments or other documents without the payment of
any such tax or governmental assessment.

        5.3    Travelers Bonded Contracts; Release of Travelers

        The Reorganized Debtor shall assume all of the Travelers Bonded Contracts and shall use
all available resources to complete the same in accordance with the contracted terms. Travelers
shall retain the right to remove the Reorganized Debtor from any of the projects associated with
the Travelers Bonded Contracts for any or no reason, in Travelers' sole and absolute discretion,
and to utilize any and all acknowledgments of default takeover, tender, assign, or arrange for the
completion of the same through a completing contractor, in Travelers’ sole and absolute
discretion. The Travelers DIP Documents and the Travelers CMS Documents are all fully
assumed by the Reorganized Debtor and the Reorganized Debtor will comply with all terms
therein applicable to the Debtor.

       Subject to terms and conditions of the Travelers Agreements, and as a condition of the
Travelers DIP Documents, Debtor has and is required to release Travelers from any and all
claims, actions, and defenses, all as further set out in the Travelers DIP Documents, which
continue in full force and effect after the Effective Date.

        5.4    BHSI Bonded Contracts; Release of BSHI

       To the extent requested by BHSI, the Reorganized Debtor shall assume the BHSI Bonded
Contracts and shall use all available resources to complete the same in accordance with the

                                               -30-
 9072961-7
              Case 19-12821-AJC       Doc 321      Filed 06/21/19     Page 37 of 76



contracted terms. BHSI shall retain the right to remove the Reorganized Debtor from any of the
projects associated with the BHSI Bonded Contracts for any or no reason, in BHSI's sole and
absolute discretion, and to utilize any and all acknowledgments of default takeover, tender,
assign, or arrange for the completion of the same through a completing contractor, in BHSI’s
sole and absolute discretion. The BHSI DIP Loan Documents and the BHSI Trust Financing
Agreement are all fully assumed by the Reorganized Debtor and the Reorganized Debtor will
comply with all terms therein applicable to the Debtor.

        Subject to terms and conditions of the BHSI Agreements, and as a condition of the BHSI
DIP Loan Documents, Debtor has and is required to release BHSI from any and all claims,
actions, and defenses, all as further set out in the BHSI DIP Loan Documents, which continue in
full force and effect after the Effective Date.

        5.5    Corporate Action

        All actions contemplated to be performed by the Debtor or the Reorganized Debtor
pursuant to the Plan, or any corporate action to be taken by or required of the Debtor or the
Reorganized Debtor, shall, as of the Effective Date, be deemed to have occurred and be effective
as provided herein, and shall be authorized and approved in all respects without any requirement
for further action by the shareholders, partners, members or managers of the Debtor or the
Reorganized Debtor. All Persons, the Reorganized Debtor, Governmental Units, title agencies,
licensing agencies and offices of recordation may rely upon the authority vested in the Debtor’s
officers, or managers to act on the Debtor’s behalf in order to effectuate the Plan and the
transactions contemplated herein.

        5.6    Vesting of Assets in the Reorganized Debtor

        Except as otherwise provided in the Plan or the other Plan Documents, pursuant to
sections 1123(a)(5), 1123(b)(3) and 1141(b) and (c) of the Bankruptcy Code, on the Effective
Date, all property of the Estate (other than Available Avoidance Actions) shall vest in in the
Reorganized Debtor free and clear of all Liens, Claims, charges, or other encumbrances. As of
the Effective Date, the Reorganized Debtor may operate its businesses and use, acquire, and
dispose of its property, free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules,
other than those restrictions expressly imposed by the Plan and the Confirmation Order. All
privileges with respect to the property of the Estate, including the attorney/client privilege, to
which the Debtor is entitled shall automatically vest in, and may be asserted by or waived on
behalf of, the Reorganized Debtor. In the event that the Reorganized Debtor’s Chapter 11 Case
is converted to a case under chapter 7 for any reason, any property held by either the Debtor or
the Reorganized Debtor at any time, other than property that already has been distributed under
this Plan prior to conversion of the case from chapter 11 to chapter 7, shall revest in the Debtor.

        5.7    Post-Confirmation Cash Management.

              (a)   Travelers Bonded Contracts and BHSI Bonded Contracts.                 The
Reorganized Debtor shall assume and shall comply with the Travelers CMS Agreements and the
BHSI Trust Financing Agreement, including ensuring that all cash proceeds of Travelers Bonded


                                               -31-
 9072961-7
              Case 19-12821-AJC        Doc 321      Filed 06/21/19     Page 38 of 76



Contracts and BHSI Bonded Contracts are, at all times, handled in accordance with the Travelers
CMS Agreements and the BHSI Trust Financing Agreement.

                (b)     Other Damage Claim Fund. The Reorganized Debtor shall maintain the
Other Damage Claim Fund in a segregated account, and shall hold the Other Damage Claim
Fund in trust for the exclusive benefit of the holders of Bridge Collapse Other Damage Claims.

        5.8    Appointment of Plan Administrator

        Effective as of the Effective Date, the Plan Administrator shall be appointed. The Plan
Administrator shall have the powers and obligations specified in Section 5.9 of the Plan. On the
Effective Date, the Debtor shall deliver the Plan Cash to the Plan Administrator.

        5.9    Powers and Obligations of the Plan Administrator

        As of the Effective Date, the Plan Administrator shall act in a fiduciary capacity solely
for the Holders of all Allowed Class 6 Claims hereunder and shall have the following rights,
powers and duties conferred to him by the Plan:

                  i.   To prosecute, compromise or settle Objections to Claims in Class 6 and to
                       make or direct that Distributions be made to Holders of Allowed Class 6
                       Claims;

                 ii.   To make decisions regarding the retention or engagement of Professionals
                       and to pay all reasonable fees and expenses incurred after the Effective
                       Date;

                iii.   To make or direct Distributions to Holders of Allowed Class 6 Claims;

                iv.    To pursue, litigate, settle, or release, waive or abandon all Available
                       Avoidance Actions;

                 v.    To file with the Bankruptcy Court the reports and other documents and to
                       pay any and all fees required by the Plan or otherwise required to close the
                       Chapter 11 Case, including the preparation and filing of a motion for a
                       final decree;

                vi.    To set off amounts owed to the Debtor against any and all amounts
                       otherwise due to be distributed to the Holder of Allowed Class 6 Claims
                       hereunder.

      5.10 Engagement of Post Confirmation Professionals and Compensation to Plan
Administrator and Post Confirmation Professionals

       The Plan Administrator shall be compensated from the Plan Cash and the remaining
proceeds of Available Avoidance Actions. The Plan Administrator may also engage (a)
administrative personnel to assist in the evaluation of assets of the estate, financial reporting and
other administrative matters; and (b) counsel and other professionals to represent him in

                                                -32-
 9072961-7
               Case 19-12821-AJC       Doc 321     Filed 06/21/19     Page 39 of 76



connection with his duties hereunder (the “Post Confirmation Professionals”).          The Plan
Administrator shall be authorized to pay the Post Confirmation Professionals 90% of their fees
and 100% of their costs on a monthly basis without application or further order of the
Bankruptcy Court from Cash on hand; provided, however, that the Post Confirmation
Professionals shall file applications no less frequently than every 120 days seeking approval of
fees and expenses incurred by them, including approval of the amounts paid on a monthly basis
by the Plan Administrator. A Post Confirmation Professional who fails to file an application
seeking approval of compensation and expenses previously paid when such application is due
every 120 days shall be precluded from receiving monthly compensation as provided herein until
an interim fee application has been filed and heard by the Bankruptcy Court. Upon the filing of
each such application, the Post Confirmation Professionals shall be entitled to request the
payment of all or any portion of the pending holdbacks. The Bankruptcy Court shall retain
jurisdiction to allow or disallow all Post Confirmation Administrative Expense Claims of the
Plan Administrator and the Post Confirmation Professionals. The invoices for services rendered
and out-of-pocket expenses incurred which are to be submitted shall be sufficiently detailed to
identify the hours worked, the rates charged and the work performed

        5.11    Bond

       Upon request of the United States Trustee, the Plan Administrator shall obtain a bond in
an amount agreed to by the Plan Administrator and the United States Trustee or as determined by
the Bankruptcy Court following notice and a hearing.

        5.12    Resignation, Death or Removal of the Plan Administrator

        The Plan Administrator may resign at any time; provided, however, that he shall file a
motion with the Bankruptcy Court in connection therewith and request that a successor or
replacement be appointed, which motion shall be on notice to creditors holding Allowed Claims
and the Office of the United States Trustee. The Office of the United States Trustee or any party
in interest, by motion filed with the Bankruptcy Court, or the Bankruptcy Court on its own order
to show cause, may seek to remove the Plan Administrator for cause, in accordance with the
standards set forth in section 324 of the Bankruptcy Code, for the violation of any material
provision of the Plan, or in the event the Plan Administrator becomes incapable of acting
hereunder as a result of physical or mental disability and such physical or mental disability
continues for a period in excess of thirty (30) days (except in the case of death, in which instance
the procedures for replacement will begin immediately). In the event of a resignation or
removal, the Plan Administrator, unless he is incapable of doing so, shall continue to perform
his duties hereunder until such a time as a successor is approved by a Final Order of the
Bankruptcy Court.

        5.13    Distributions

       Distributions in accordance with the Plan will be made by the Reorganized Debtor to
holders of Claims in all Classes other than Class 6 and Class 7. Distributions in accordance with
the Plan to holders of Claims in Class 6 will be made by the Plan Administrator. Distributions in
accordance with the Plan, the Trust Agreement, and the Trust Distribution Plan to holders of
Claims in Class 7 will be made by the Trustee.

                                               -33-
 9072961-7
               Case 19-12821-AJC       Doc 321     Filed 06/21/19    Page 40 of 76



     5.14 Surrender and Cancellation of Notes, Instruments, Certificates and Other
Documents Evidencing Claims

        On the Effective Date, except to the extent otherwise provided in the Plan, all notes,
instruments, certificates, and other documents evidencing Claims will be cancelled and the
obligations of the Debtor discharged in accordance with section 1141(d)(1) of the Bankruptcy
Code.

        5.15    Cancellation of Equity Interests

        On the Effective Date, the Equity Interests shall be cancelled, and new Equity Interests
shall be issued to the New Equity Holder.

        5.16    Continued Corporate Existence of the Reorganized Debtor

         The Reorganized Debtor will exist after the Effective Date with all of the powers of a
limited liability company under Florida law and pursuant to its certificate of incorporation and
bylaws or other organizational documents in effect before the Effective Date, except to the extent
such certificate of incorporation or bylaws (or other formation documents in the case of a limited
liability company or limited partnership) are amended by the Plan or otherwise, and to the extent
such documents are amended, such documents are deemed to be authorized pursuant hereto and
without the need for any other approvals, authorizations, actions or consents. Notwithstanding,
each of the Debtor or Reorganized Debtor may change its name, status of incorporation or alter
its corporate structure or business form (either through a merger, consolidation, restructuring,
conversion, disposition, liquidation, dissolution, or otherwise) on or after the Effective Date as
may be determined by the Debtor or Reorganized Debtor to be appropriate. In each case in
which the surviving, resulting, or acquiring company in any such transaction is a successor to a
Debtor, such successor company shall perform the obligations of the applicable Debtor under the
Plan, if any, including, to pay or otherwise satisfy the Allowed Claims against such Debtor.

        5.17    Post-Confirmation Accounts

       The Plan Administrator may establish one or more interest-bearing accounts as it
determines may be necessary or appropriate to effectuate the provisions of the Plan consistent
with the section 345 of the Bankruptcy Code.

        5.18    Managers of the Reorganized Debtor

        The Manager(s) of the Debtor who shall serve from and after Effective Date shall be
disclosed in the Plan Supplement.

        From and after the Effective Date, the operations of the Reorganized Debtor shall
continue to be the responsibility of its members and managers, as the case may be, or as set forth
in the applicable existing organizational or operational documents of the Debtor.

        5.19    Effectuating Documents & Further Transactions



                                               -34-
 9072961-7
               Case 19-12821-AJC       Doc 321      Filed 06/21/19     Page 41 of 76



        On or before the Effective Date, and without the need for any further order or authority,
the Debtor shall file with the Bankruptcy Court or execute, as appropriate, such agreements and
other documents that are in form and substance satisfactory to the Debtor as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan. The Debtor,
the Reorganized Debtor, and any other necessary party, as applicable, shall perform all actions
reasonably contemplated regarding the implementation of the Plan. The officers, members and
managers, as the case may be, of the Debtor and the Reorganized Debtor are authorized, without
the need for any further order or authority, (i) to execute, deliver, file, or record such contracts,
instruments, releases, indentures, mortgages, and other agreements or documents and take such
actions as may be necessary or appropriate to implement or consummate the Plan, notes or
securities issued or conveyed pursuant to the Plan, and (ii) to undertake any other action on
behalf of the Debtor to implement or consummate the Plan. Each of the matters provided for
under the Plan involving the corporate structure of the Debtor or corporate action to be taken by
or required of any Debtor will, as of the Effective Date, be deemed to have occurred and be
effective as provided herein, and shall be authorized, approved, and (to the extent taken before
the Effective Date) ratified in all respects without any requirement of further action by any
member, officer, creditor, or manager of the Debtor.

        5.20    Section 1145 Determination

        The offer, purchase, sale, exchange and issuance of securities under the Plan, or in
connection with the Plan, is exempt from the registration requirements under state and federal
securities laws.

        5.21    Preservation of Causes of Action

        The Debtor (prior to the Effective Date) and the Reorganized Debtor (on and after the
Effective Date) shall retain all Causes of Action, except (a) those which are released, settled or
compromised prior to the Confirmation Date (which, for the avoidance of doubt, shall include
the Claims released pursuant to the Insurance Settlement Agreement), and (b) Available
Avoidance Actions that shall vest in the Plan Administrator. The Plan Administrator shall serve
as the representative of the Estate for purposes of prosecuting and compromising the Available
Avoidance Actions.

        On the Effective Date, the Causes of Action shall be preserved and vested in the
Reorganized Debtor for the benefit of the Reorganized Debtor. Subject to the rights of Travelers
under the Travelers DIP Documents, the Reorganized Debtor will have the right, in its sole and
absolute discretion, to pursue, not pursue, enforce, file, settle, compromise, release, withdraw,
arbitrate or litigate any Cause of Action without seeking any approval from the Bankruptcy
Court.

        Creditors are advised that legal rights, claims and rights of action the Debtor may have
against them, if they exist, are retained under the Plan for prosecution unless a specific order of
the Bankruptcy Court authorizes the Debtor or Plan Administrator to release such claims. As
such, Creditors are cautioned not to rely on (i) the absence of the listing of any legal right, claim
or right of action against a particular Creditor in the Disclosure Statement, the Plan, or the
Schedules, or (ii) the absence of litigation or demand prior to the Effective Date of the Plan as

                                                -35-
 9072961-7
               Case 19-12821-AJC      Doc 321     Filed 06/21/19     Page 42 of 76



any indication that the Debtor or Reorganized Debtor do not possess or do not intend to
prosecute a particular claim or Cause of Action if a particular Creditor votes to accept the Plan.
Except as otherwise expressly provided, it is the expressed intention of the Plan to preserve
rights, objections to Claims, and rights of action of the Debtor, whether now known or unknown,
for the benefit of Reorganized Debtor. A Cause of Action shall not, under any circumstances, be
waived as a result of the failure of the Debtor to describe such Cause of Action with specificity
in the Plan or in the Disclosure Statement; nor shall the Reorganized Debtor, as a result of such
failure, be estopped or precluded under any theory from pursuing any such Cause of Action.
Except as otherwise provided in the Plan, the Insurance Settlement Agreement, and the
Settlement Approval Order, nothing herein operates as a release of any Cause of Action.

       The Debtor does not presently know the full extent of the Causes of Action or Available
Avoidance Actions and, for purposes of voting on the Plan, all Creditors are advised that the
Reorganized Debtor and Plan Administrator will each have substantially the same rights that a
Chapter 7 trustee would have with respect to the Causes of Action and Available Avoidance
Actions, respectfully. Accordingly, neither a vote to accept the Plan by any Creditor nor the
entry of the Confirmation Order will act as a release, waiver, bar or estoppel of any Cause of
Action or Available Avoidance Actions against such Creditor or any other Person or Entity,
unless such Creditor, Person or Entity is specifically identified by name or otherwise as a
Released Party in the Plan, the Plan Confirmation Order, or in any other Final Order of the
Bankruptcy Court. Confirmation of the Plan and entry of the Plan Confirmation Order is not
intended to and shall not be deemed to have any res judicata or collateral estoppel or other
preclusive effect that would precede, preclude, or inhibit prosecution of such Cause of Action
following confirmation of the Plan.

       The Estate shall remain open, even if the Bankruptcy Case shall have been closed, as to
any and all Available Avoidance Actions until such time as the Available Avoidance Actions
have been fully administered and the recoveries therefrom have been received.

        5.22    Prosecution and Settlement of Causes of Action and Available Avoidance Actions

        The Reorganized Debtor or Plan Administrator, as applicable, (a) may commence or
continue in any appropriate court, tribunal or any other appropriate setting (e.g., American
Arbitration Association or other arbitration association) any suit or other proceeding for the
enforcement of any Cause of Action or Available Avoidance Action which the Debtor had or had
power to assert immediately prior to the Effective Date, and (b) may settle or adjust such Cause
of Action or Available Avoidance Action; provided, however, that from and after the Effective
Date, the Reorganized Debtor shall be authorized to compromise and settle any Cause of Action
or objection to a Claim without approval by the Bankruptcy Court.

        5.23    Automatic Stay

        The automatic stay provided for under section 362 of the Bankruptcy Code shall remain
in effect in the Chapter 11 Case until the Effective Date.




                                              -36-
 9072961-7
               Case 19-12821-AJC        Doc 321       Filed 06/21/19   Page 43 of 76



        5.24      Closing of the Chapter 11 Case

        Notwithstanding anything to the contrary in the Bankruptcy Rules or Local Rules
providing for earlier closure of the chapter 11 case, when the Debtor has made the first
distributions contemplated under the Plan, or at such earlier time as the Reorganized Debtor
deems appropriate, the Reorganized Debtor shall seek authority from the Bankruptcy Court to
close the Chapter 11 Case in accordance with the Bankruptcy Code and the Bankruptcy Rules.

                                   ARTICLE VI
                   BRIDGE COLLAPSE BODILY INJURY CLAIMS TRUST

        6.1       Purpose and Funding of Trust

               (a)     Purpose. The Bridge Collapse Bodily Injury Claims Trust shall be
established for the purposes of assuming any and all liability of the Settling Insurers and the
Insurance Settlement Released Parties for Bridge Collapse Bodily Injury Claims, which are and
shall be channeled exclusively to the Bridge Collapse Bodily Injury Claims Trust pursuant to
Section 12.7 hereof, receiving the Trust Assets from the Debtor, and distributing the Trust Assets
to holders of Bridge Collapse Bodily Injury Claims pursuant to the Trust Agreement and the
Trust Distribution Plan.

                  (b)    Funding. On the Effective Date, the Debtor shall deliver the Trust Assets
to the Trustee.

        6.2       Establishment of Trust; Conflict With Plan or Plan Confirmation Order

               (a)     On the Confirmation Date, the Bridge Collapse Bodily Injury Claims
Trust shall be established pursuant to the Trust Agreement and the Trust Documents. The Bridge
Collapse Bodily Injury Claims Trust is intended to qualify as a “Designated” or “Qualified
Settlement Fund” pursuant to Section 468B of the Internal Revenue Code and the Treasury
Regulations promulgated thereunder. The Debtor is the “transferor” within the meaning of
Treasury Regulation Section 1.468B-1(d)(1). The Trustee shall be classified as the
“administrator” within the meaning of Treasury Regulation Section 1.468B-2(k)(3).

               (b)    The Trust Agreement and the Trust Documents are incorporated herein by
reference. In the event of any conflict between the Trust Agreement and the Trust Documents,
on the one hand, and the Plan or the Plan Confirmation Order, on the other hand, the Trust
Agreement and the Trust Documents shall control; provided, however, that in the event of any
conflict between the Trust Agreement and the Trust Documents, on the one hand, and the
Insurance Settlement Agreement, the Settlement Approval Order or the Plan provisions
incorporating and implementing the Insurance Settlement Agreement, on the other hand, the
Insurance Settlement Agreement, the Settlement Approval Order and the Plan provisions
incorporating and implementing the Insurance Settlement Agreement shall control.

        6.3       Distributions and Payments from the Trust

               (a)     General Corpus. The following distributions and payments will be made
from the Trust Assets:
                                                   -37-
 9072961-7
              Case 19-12821-AJC       Doc 321     Filed 06/21/19     Page 44 of 76



                        (i)   Distributions. Distributions on Class 7 Claims as determined by
        the Trustee in accordance with the Trust Agreement, and the Trust Distribution Plan.

                       (ii)   Administrative Fees. All fees, costs and expenses of administering
        the Bridge Collapse Bodily Injury Claims Trust as provided in the Plan and the Trust
        Agreement including: (i) as reasonably necessary to meet current liabilities and to
        maintain the value of the Trust Assets; (ii) to pay reasonable administrative expenses
        (including any taxes imposed on the Bridge Collapse Bodily Injury Claims Trust and any
        professional fees); and (iii) to satisfy other liabilities incurred by the Bridge Collapse
        Bodily Injury Claims Trust in accordance with the Plan or the Trust Agreement.

                      (iii)   Indemnity. The Trust’s obligations, if any, to defend, indemnify or
        hold harmless any Person expressly set out in the Plan.

        6.4    Tax Matters; Medicare/Medicaid/SSA Reporting and Set-Asides

               (a)      The Bridge Collapse Bodily Injury Claims Trust shall not be deemed to be
the same legal entity as the Debtor, but only the assignee of certain assets of the Debtor and a
representative of the Estate for delineated purposes within the meaning of Section 1123(b)(3) of
the Bankruptcy Code. The Bridge Collapse Bodily Injury Claims Trust is expected to be tax
exempt. The Trustee shall file such income tax and other returns and documents as are required
to comply with the applicable provisions of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1
et seq., as may be amended, and the regulations promulgated thereunder, 31 C.F.R. §§ 900 et
seq., and Florida law and the regulations promulgated thereunder, and shall pay from the Trust
Assets all taxes, assessments, and levies upon the Bridge Collapse Bodily Injury Claims Trust, if
any.

               (b)     The Trustee shall comply with all applicable federal, state and local laws
and regulations regarding settlements with minors, Medicare/Medicaid/SSA reporting and set-
asides, and other similar matters.

        6.5    Appointment of the Trustee

       The initial Trustee shall be identified in the Plan Supplement. The Trustee shall
commence serving as the Trustee on the Confirmation Date; provided, however, that the Trustee
shall be permitted to act in accordance with the terms of the Trust Agreement prior to the
Confirmation Date as may be agreed by the Debtor and the Settling Insurers and approved by the
Bankruptcy Court.

        6.6    Rights and Responsibilities of Trustee

         Subject to Section 6.2(b) above, the Trustee shall be deemed the Estate’s representative
in accordance with Section 1123 of the Bankruptcy Code solely to make distributions to the
holder of Class 7 Claims in accordance with the Trust Agreement and the Trust Distribution
Plan. The Trustee: (1) shall make timely distributions and not unduly prolong the duration of the
Bridge Collapse Bodily Injury Claims Trust; (2) may request an expedited determination of taxes
of the Bridge Collapse Bodily Injury Claims Trust under Section 505(b) of the Bankruptcy Code
for all returns filed for, or on behalf of, the Bridge Collapse Bodily Injury Claims Trust for all
                                                 -38-
 9072961-7
               Case 19-12821-AJC       Doc 321        Filed 06/21/19   Page 45 of 76



taxable periods through the dissolution of the Bridge Collapse Bodily Injury Claims Trust; and
(3) may retain professionals, including legal counsel, accountants, financial advisors, auditors,
and other agents on behalf of the Bridge Collapse Bodily Injury Claims Trust, and at the Trust’s
sole expense, as necessary or desirable to carry out the obligations of the Trustee hereunder and
under the Trust Agreement.

        6.7     Investment Powers; Permitted Cash Expenditures

        All funds held by the Bridge Collapse Bodily Injury Claims Trust shall be invested in an
interest bearing, collateralized bank account that complies with the Guidelines of the United
States Trustee. The Trustee may expend the cash of the Bridge Collapse Bodily Injury Claims
Trust.

        6.8     Registry of Beneficial Interests

       To evidence the beneficial interest in the Bridge Collapse Bodily Injury Claims Trust of
each holder of such an interest, the Trustee shall maintain a registry of beneficiaries.

        6.9     Non-Transferability of Interests

        Any transfer of an interest in the Bridge Collapse Bodily Injury Claims Trust shall not be
effective until and unless the Trustee receives written notice of such transfer.

        6.10    Termination

       The Bridge Collapse Bodily Injury Claims Trust shall terminate after the liquidation,
administration and distribution of the Trust Assets in accordance with the Trust Agreement and
the Trust Distribution Plan and the full performance by the Trustee of all other duties and
functions set forth herein or in the Trust Agreement.

        6.11    Immunity; Liability; Indemnification

                (a)     The Reorganized Debtor, the Settling Insurers, the Insurance Settlement
Released Parties and the Trustee and any duly designated agent or representative of the Trustee,
and any of their respective employees, agents, representatives, or professionals, shall not be
liable for the act or omission of any other employee, agent, representative, or professional of the
Trustee, except that the Trustee shall be liable for its specific acts or omissions resulting from
such Trustee’s misconduct, gross negligence, fraud, or breach of the fiduciary duty of loyalty.
The Trustee may, in connection with the performance of its functions and in its sole and absolute
discretion, consult with its attorneys, accountants, financial advisors, and agents, and shall not be
liable for any act taken, omitted to be taken, or suffered to be done in accordance with advice or
opinions rendered by such Persons. Notwithstanding such authority, the Trustee shall not be
under any obligation to consult with its attorneys, accountants, financial advisors, or agents, and
its determination not to do so shall not result in the imposition of liability on the Trustee unless
such determination is based on the Trustee’s recklessness, gross negligence, willful misconduct,
or fraud.


                                                   -39-
 9072961-7
             Case 19-12821-AJC         Doc 321      Filed 06/21/19     Page 46 of 76



                 (b)    To the fullest extent permitted by applicable law, the Bridge Collapse
Bodily Injury Claims Trust shall defend, protect, hold harmless, and indemnify the Settling
Insurers and the other Insurance Settlement Released Parties from and against any and all claims,
demands, judgments, awards, penalties, liens, damages, losses, expenses, costs and fees, and
liabilities of any kind arising out of or relating to or in any way involving or connected with the
Bridge Collapse, the Bridge Collapse Bodily Injury Claims, the Channeled Claims or the
Insurance Policies.

                 (c)    No recourse shall ever be had, directly or indirectly, against the Trustee
personally, or against any employee, contractor, agent, attorney, accountant or other professional
retained in accordance with the terms of the Trust Agreement or the Plan by the Trustee, by legal
or equitable proceedings or by virtue of any statute or otherwise, nor upon any promise, contract,
instrument, undertaking, obligation, covenant or Trust Agreement whatsoever executed by the
Trustee in implementation of this Trust Agreement or the Plan, or by reason of the creation of
any indebtedness by the Trustee under the Plan for any purpose authorized by the Trust
Agreement or the Plan, it being expressly understood and agreed that all such liabilities,
covenants, and Trust Agreements of the Bridge Collapse Bodily Injury Claims Trust whether in
writing or otherwise, shall be enforceable only against and be satisfied only out of the Trust
Assets or such part thereof as shall under the term of any such Trust Agreement be liable
therefore or shall be evidence only of a right of payment out of the Trust Assets.
Notwithstanding the foregoing, the Bridge Collapse Bodily Injury Claims Trust may be held
liable for its recklessness, gross negligence, willful misconduct, knowing and material violation
of law, or fraud; and if liability on such grounds is established, recourse may be had directly
against the Trustee. The Bridge Collapse Bodily Injury Claims Trust shall not be covered by a
bond.

                (d)    The Bridge Collapse Bodily Injury Claims Trust shall defend, indemnify
and hold harmless, the Trustee, its officers, directors, agents, representatives, and employees to
the fullest extent that a corporation or trust organized under the laws of Florida is entitled to
indemnify and defend its directors, trustees, officers and employees against any and all liabilities,
expenses, claims, damages or losses incurred by them in the performance of their duties
hereunder.

                         (i)     Additionally, the Reorganized Debtor, and each of its respective
        agents, who was or is a party, or is threatened to be made a party to any threatened or
        pending judicial, administrative or arbitrative action, by reason of any act or omission of
        the Bridge Collapse Bodily Injury Claims Trust or Trustee or respective agents,
        with respect to: (i) the Chapter 11 Case and any act or omission undertaken by them prior
        to the commencement thereof, (ii) the assessment or liquidation of any Class 7 Claims,
        (iii) the administration of the Bridge Collapse Bodily Injury Claims Trust and the
        implementation of the Trust Distribution Plan, or (iii) any and all activities in connection
        with the Trust Agreement, shall be indemnified and defended by the Bridge Collapse
        Bodily Injury Claims Trust, to the fullest extent that a corporation or trust organized
        under the laws of Florida is from time to time entitled to indemnify and defend its
        officers, directors, trustees and employees, against reasonable expenses, costs and fees
        (including attorneys’ fees and costs), judgments, awards, amounts paid in settlement and
        liabilities of all kinds incurred by the Debtor or Reorganized Debtor, and their respective
                                                -40-
 9072961-7
               Case 19-12821-AJC       Doc 321      Filed 06/21/19     Page 47 of 76



        professionals, officers, and directors, in connection with or resulting from such action,
        suit or proceeding, provided such expenditures have been approved by the Bridge
        Collapse Bodily Injury Claims Trust in advance, such approval not to be unreasonably
        withheld.

                       (ii)    Reasonable expenses, costs, and fees (including attorneys’ fees and
        costs) incurred by or on behalf of a Trustee, the Debtor, the Reorganized Debtor, and
        their respective agents in connection with any action, suit or proceeding, whether civil,
        administrative, or arbitrative, from which they are entitled to be indemnified by the
        Bridge Collapse Bodily Injury Claims Trust, shall be paid by the Bridge Collapse Bodily
        Injury Claims Trust in advance of the final disposition thereof upon receipt of an
        undertaking, by or on behalf of such Trustee, the Debtor, the Reorganized Debtor, and
        their respective agents, to repay such amount in the event that it shall be determined
        ultimately by Non-Appealable Order that such Trustee, the Debtor, the Reorganized
        Debtor, and their respective professionals, officers and directors is not entitled to be
        indemnified by the Bridge Collapse Bodily Injury Claims Trust.

        6.12    Treatment of Bridge Collapse Bodily Injury Claims

               (a)     Trust Liability. On the Effective Date, the Trust shall automatically and
without further act or deed assume any and all liability of the Debtor, the Settling Insurers and
the Insurance Settlement Released Parties for Bridge Collapse Bodily Injury Claims, which are
and shall be channeled exclusively to the Bridge Collapse Bodily Injury Claims Trust pursuant to
Section 12.7 hereof, and upon receipt of the Trust Assets from the Debtor shall have the sole and
exclusive responsibility for preserving, managing and distributing the Trust Assets pursuant to
the Trust Agreement and the Trust Distribution Plan.

                (b)     Distributions to Bridge Collapse Bodily Injury Claimants. Bridge Collapse
Bodily Injury Claimants shall receive distributions from the Trust Assets in the amount(s) and at
the time(s) provided for in the Trust Agreement and the Trust Distribution Plan. Any
payment to a Bridge Collapse Bodily Injury Claimant constitutes payment for damages on
account of personal physical injuries or sickness arising from an occurrence, within the meaning
of Section 104(a)(2) of the Internal Revenue Code of 1986, as amended. For the avoidance of
doubt, Bridge Collapse Bodily Injury Claimants’ recovery on their Class 7 Claims shall be
limited to the distributions they are entitled to, if any, from the Trust Assets in the amount(s) and
at the time(s) provided for in the Trust Agreement and the Trust Distribution Plan, and they
shall not be entitled to collect personally or otherwise any additional amounts whatsoever on
account of their Bridge Collapse Bodily Injury Claims from the Reorganized Debtor, the Settling
Insurers or the Insurance Settlement Released Parties, or from the property or assets of the
Reorganized Debtor, the Settling Insurers or the Insurance Settlement Released Parties, even if
they do not receive a distribution pursuant to the Trust Agreement and the Trust Distribution
Plan.

              (c)     Dismissal of Pending Litigation. Within twenty-one (21) days after
Effective Date, all Bridge Collapse Bodily Injury Claims asserted in any lawsuit against the
Debtor currently pending in any state or federal court shall be dismissed with prejudice as to the
Debtor (and, to the extent any of the Settling Insurers or the Insurance Settlement Released

                                                -41-
 9072961-7
              Case 19-12821-AJC        Doc 321     Filed 06/21/19     Page 48 of 76



Parties have been made a party thereto, as against such Settling Insurers and Insurance
Settlement Released Parties),without fees or costs being recoverable against any the Debtor, the
Reorganized Debtor, the Settling Insurers or the Insurance Settlement Released Parties. In the
event that any Bridge Collapse Bodily Injury Claim asserted against the Debtor or any of the
Settling Insurers or the Insurance Settlement Released Parties in any lawsuit currently pending in
any state or federal court shall be not have been dismissed as and when provided herein, the
Reorganized Debtor, the Settling Insurers and the Insurance Settlement Released Parties, as
applicable, shall be authorized to apply to the applicable court and request that such lawsuit be
dismissed, and in connection therewith such court shall be entitled to rely on the Plan and the
Plan Confirmation Order in dismissing such lawsuit.

              (d)    Release. In consideration of and as a condition to receiving a distribution
from the Bridge Collapse Bodily Injury Claims Trust, every Bridge Collapse Bodily Injury
Claimant shall be required to execute a Bridge Collapse Bodily Injury Claimant Supplemental
Release.

               (e)     Objections and Litigation After the Effective Date. As of the Effective
Date, the Bridge Collapse Bodily Injury Claims shall be analyzed exclusively by the Bridge
Collapse Bodily Injury Claims Reviewer pursuant to the Trust Distribution Plan. Neither the
Reorganized Debtor nor the Settling Insurers shall have any right to object to any Bridge
Collapse Bodily Injury Claim or any role in analyzing, assigning relative values to, and
allocating Trust Assets to any Bridge Collapse Bodily Injury Claim.

                 (f)    Claim Withdrawal. A Bridge Collapse Bodily Injury Claimant may
withdraw his or her Bridge Collapse Bodily Injury Claim at any time on written notice to the
Trustee. If withdrawn, (a) the Bridge Collapse Bodily Injury Claim will be withdrawn with
prejudice and may not be reasserted, and such Bridge Collapse Bodily Injury Claimant shall still
be subject to all of the terms and conditions of the Plan, including without limitation the releases
of the Debtor, the Settling Insurers and the Insurance Settlement Released Parties and the
Channeling Injunction of Section 12.7 hereof; and (b) any reserve maintained by the Bridge
Collapse Bodily Injury Claims Trust on account of such Bridge Collapse Bodily Injury Claim
shall revert to the Bridge Collapse Bodily Injury Claims Trust as a Trust Asset for distribution in
accordance with the Trust Agreement and the Trust Distribution Plan.

                            ARTICLE VII
     INSURANCE SETTLEMENT AGREEMENT AND SETTLEMENT APPROVAL
                              ORDER

        7.1    Insurance Settlement Agreement and Settlement Approval Order

       The Insurance Settlement Agreement and the Settlement Approval Order are hereby
incorporated by reference and made part of the Plan as if set forth fully herein. Upon the Plan
Confirmation Order becoming a Final Order, the Insurance Settlement Agreement is and shall be
fully binding on the Debtor, the Reorganized Debtor, the Settling Insurers, the Insurance
Settlement Released Parties, the Bridge Collapse Bodily Injury Claimants, the Bridge Collapse
Other Damage Claimants, the Bridge Collapse Bodily Injury Claims Trust, the Trustee, holders


                                               -42-
 9072961-7
              Case 19-12821-AJC        Doc 321     Filed 06/21/19     Page 49 of 76



of Non-Bridge Collapse Claims, and all other Persons and Entities, along with the successors or
assigns of any of the foregoing.

        7.2    Additional Documentation; Non-Material Modifications

        From and after the Effective Date, the Reorganized Debtor and the Settling Insurers shall
be authorized to enter into, execute, adopt, deliver, or implement all notes, contracts, security
agreements, instruments, releases, and other agreements or documents necessary to effectuate the
agreements contained in the Insurance Settlement Agreement without further order of the
Bankruptcy Court. Additionally, the Reorganized Debtor and the Settling Insurers may make
technical or immaterial alterations, amendments, modifications, or supplements to the terms of
the Insurance Settlement Agreement. A class of Claims that has accepted the Plan shall be
deemed to have accepted the Plan, as altered, amended, modified, or supplemented under this
Section, if the proposed alteration, amendment, modification, or supplement does not materially
and adversely change the treatment of the Claims within such class. An order of the Bankruptcy
Court approving any amendment or modification made pursuant to this Section shall constitute
an order in aid of consummation of the Plan and shall not require the re-solicitation of votes on
the Plan.

                                   ARTICLE VIII
                       PROVISIONS GOVERNING DISTRIBUTIONS

        8.1    Manner of Cash Payments Under the Plan

        Any Distribution pursuant to the Plan, to the extent posted in the United States mail, shall
be deemed made when deposited by the Reorganized Debtor, Trustee or Plan Administrator (or
their respective agent(s)), as applicable, into the United States mail. At the option of the
Reorganized Debtor, Trustee or Plan Administrator, as applicable, any Cash payment to be made
pursuant to the Plan shall be made by check drawn on a domestic bank, by wire transfer, or by
ACH, from a domestic bank, or other method mutually agreed upon by the holder of the Allowed
Claim and the Reorganized Debtor, Trustee or Plan Administrator. Whenever any Distribution
to be made under the Plan shall be due on a day other than a Business Day, such Distribution
shall instead be made, without interest, on the immediately succeeding Business Day, but shall
be deemed to have been made on that due date.

        8.2    Entity Making Distributions

        Distributions to holders of Allowed Claims in Class 6 shall be made by the Plan
Administrator. Distributions to the holders of Claims in Class 7 shall be made by the Trustee
pursuant to the Trust Agreement and the Trust Distribution Plan. Distributions to holders of
Allowed Claims in all other Classes that will receive a distribution under the Plan shall be made
by the Reorganized Debtor. The Plan Administrator shall hold the Disputed Claims Reserve for
Claims in Class 6; the Reorganized Debtor shall hold the Disputed Claims Reserve for Claims in
all other Classes that will receive a distribution under the Plan. Neither the Reorganized Debtor,
nor the Trustee nor the Plan Administrator shall be required to give any bond or surety or other
security for the performance of their duties, unless otherwise ordered by the Bankruptcy Court.


                                               -43-
 9072961-7
              Case 19-12821-AJC        Doc 321     Filed 06/21/19     Page 50 of 76



        8.3    Distribution Dates

        Distributions to holders of Claims shall be made as provided in Articles II and III of this
Plan. If any payment or act under the Plan is required to be made or performed on a date that is
not a Business Day, then the making of such payment or the performance of such act may be
completed on the next succeeding Business Day but shall be deemed to have been completed as
of the required date.

        8.4    Record Date for Distributions

        Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of
Claims that are transferred pursuant to Bankruptcy Rule 3001 on or prior to the Record Date will
be treated as the holders of those Claims for all purposes, notwithstanding that any period
provided by Bankruptcy Rule 3001 for objecting to the transfer may not have expired by the
Record Date. The Reorganized Debtor, Trustee or Plan Administrator, as applicable, shall have
no obligation to recognize any transfer of any Claim occurring after the Record Date. In making
any Distribution with respect to any Claim, the Reorganized Debtor, Trustee or Plan
Administrator, as applicable, shall be entitled instead to recognize and deal with, for all purposes
hereunder, only the Entity that is listed on the proof of Claim filed with respect thereto or on the
Schedules as the holder thereof as of the close of business on the Record Date and upon such
other evidence or record of transfer or assignment that was known to the Debtor as of the Record
Date.

        8.5    Delivery of Distributions

        Subject to Bankruptcy Rule 9010 and except as otherwise provided herein, Distributions
to the holders of Allowed Claims shall be made by the Reorganized Debtor, Trustee or Plan
Administrator, as applicable, at (a) the address of each holder as set forth in the Schedules,
unless superseded by the address set forth on proofs of Claim filed by such holder or (b) the last
known address of such holder if no proof of Claim is filed or if the Reorganized Debtor, Trustee
or Plan Administrator, as applicable, have not been notified in writing of a change of address.

        8.6    Undeliverable and Unclaimed Distributions

        In the event that any Distribution to any holder of an Allowed Claim made by the
Reorganized Debtor, Trustee or Plan Administrator, as applicable is returned as undeliverable,
the Reorganized Debtor, Trustee or Plan Administrator , as applicable, shall use commercially
reasonable efforts to determine the current address of each holder, but no Distribution to such
holder shall be made unless and until the Reorganized Debtor, Trustee or Plan Administrator, as
applicable, has determined the then current address of such holder; provided, however, that all
Distributions to holders of Allowed Claims made by the Reorganized Debtor, Trustee or Plan
Administrator, as applicable, that are unclaimed for a period of ninety (90) days after the date of
the first attempted Distribution shall have its, his or her Claim for such undeliverable
Distribution deemed satisfied and will be forever barred from asserting any such Claim against
the Reorganized Debtor, Trustee or Plan Administrator, as applicable, or their property. Any
Distributions which are undeliverable or have not been negotiated within the time set forth above
shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code and revested

                                               -44-
 9072961-7
              Case 19-12821-AJC       Doc 321      Filed 06/21/19     Page 51 of 76



in the Reorganized Debtor, Trustee or Plan Administrator, as applicable. The Reorganized
Debtor, Trustee or Plan Administrator, as applicable, shall have no further obligation to make
any Distribution to the holder of such Claim on account of such Claim, and any entitlement of
any holder of such Claim to any such Distributions shall be extinguished and forever barred;
provided, however, that the holder of such Claim may receive future Distributions on account of
such Claim by contacting the Reorganized Debtor, Trustee or Plan Administrator, as applicable,
at some point prior to the final Distribution.

        8.7    Compliance with Tax Requirements

         The Reorganized Debtor, the Trustee or Plan Administrator, as applicable, may withhold
and pay to the appropriate taxing authority all amounts required to be withheld pursuant to the
Tax Code or any provision of any foreign, state or local tax law with respect to any payment or
Distribution on account of Claims; provided, however, that the Reorganized Debtor, the Trustee
or Plan Administrator, as applicable, shall not make any such withholdings described in this
paragraph (other than routine tax withholdings with respect to employee-related claims (if any))
from any payment or Distribution on account of Claims without first filing a notice with the
Court (and serving such notice on the holder of the Claim) describing the nature and amount of
the proposed withholding and providing the Creditor an opportunity to object. All such amounts
withheld and paid to the appropriate taxing authority shall be treated as amounts distributed to
such holders of the Claims. The Reorganized Debtor, Trustee or Plan Administrator, as
applicable, shall be authorized to collect such tax information from the holders of Claims
(including social security numbers or other tax identification numbers) as they in their sole
discretion deems necessary to effectuate the Plan. In order to receive Distributions under the
Plan, all holders of Claims will need to identify themselves to the Reorganized Debtor, the
Trustee or Plan Administrator, as applicable, and provide all tax information the Reorganized
Debtor, the Trustee or Plan Administrator, as applicable, deems appropriate (including
completing the appropriate Form W-8 or Form W-9, as applicable to each holder). The
Reorganized Debtor, the Trustee or Plan Administrator, as applicable, may refuse to make a
Distribution to any holder of a Claim that fails to furnish such information within the time period
specified by the Reorganized Debtor, Trustee or Plan Administrator, as applicable, and such
Distribution shall be deemed an unclaimed Distribution under the Plan, and, provided further
that, if the Reorganized Debtor, Trustee or Plan Administrator, as applicable, fail to withhold in
respect of amounts received or distributable with respect to any such holder and such Debtor are
later held liable for the amount of such withholding, such holder shall reimburse the Reorganized
Debtor, Trustee or Plan Administrator, as applicable, for such liability. Notwithstanding any
other provision of the Plan, (a) each holder of an Allowed Claim that is to receive a Distribution
under the Plan shall have the sole and exclusive responsibility for the satisfaction and payment of
any tax obligations imposed by any governmental unit, and (b) no Distributions shall be required
to be made to or on behalf of such holder pursuant to the Plan unless and until such holder has
made arrangements satisfactory to the Reorganized Debtor, Trustee or Plan Administrator, as
applicable, for the payment and satisfaction of such tax obligations or has, to the Reorganized
Debtor’s or Plan Administrator’s, as applicable, satisfaction, established an exemption
therefrom.




                                               -45-
 9072961-7
               Case 19-12821-AJC       Doc 321      Filed 06/21/19     Page 52 of 76



        8.8     No Payments of Fractional Dollars

        Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
dollars shall be made pursuant to the Plan. Whenever any payment of a fraction of a dollar under
the Plan would otherwise be required, the actual Distribution made shall reflect a rounding down
of such fraction to the nearest whole dollar.

        8.9     Interest on Claims

        Except as specifically provided for in this Plan or the Plan Confirmation Order or
required by the Bankruptcy Code, interest shall not accrue on Claims and no holder of a Claim
shall be entitled to interest on any Claim accruing on or after the Petition Date. Interest shall not
accrue on any General Unsecured Claim that is a Disputed Claim in respect of the period from
the Effective Date to the date a final Distribution is made thereon if and after that Disputed
Claim becomes an Allowed Claim. Except as expressly provided herein or in a Final Order of
the Bankruptcy Court, no prepetition Claim shall be Allowed to the extent that it is for post-
petition interest or similar charges.

        8.10    No Distribution in Excess of Allowed Amount of Claim

       Notwithstanding anything to the contrary contained in the Plan, no holder of an Allowed
Claim shall receive in respect of that Claim any Distribution in excess of the Allowed amount of
such Claim.

        8.11    Setoff and Recoupment

        The Reorganized Debtor, may set off against, or recoup from, any Claim and the
Distributions to be made pursuant to the Plan in respect thereof, any Claims or defenses of any
nature whatsoever that any of the Reorganized Debtor, Trustee or Plan Administrator, as
applicable, or the Estate may have against the holder of such Claim, but neither the failure to do
so nor the allowance of any Claim under the Plan shall constitute a waiver or release by the
Reorganized Debtor, Trustee or Plan Administrator, as applicable, or the Estate of any right of
setoff or recoupment that any of them may have against the holder of any Claim. Any such
setoffs or recoupments may be challenged in Bankruptcy Court. Notwithstanding any provision
in the Plan to the contrary, nothing herein shall bar any creditor from asserting its setoff or
recoupment rights to the extent permitted under section 553 or any other provision of the
Bankruptcy Code; provided, however, that such setoff or recoupment rights are or have been
timely asserted; provided further, however, that all rights of the Reorganized Debtor, Trustee or
Plan Administrator, as applicable, and the Estate with respect thereto are reserved. A creditor
shall be deemed to have timely asserted its setoff or recoupment rights if it has asserted such
rights in a timely-filed proof of claim or in any other manner reasonably calculated to give the
Debtor or Reorganized Debtor or Plan Administrator, as applicable, notice thereof.

        8.12    De Minimis Distributions; Charitable Donation

       Notwithstanding anything to the contrary in the Plan, the Reorganized Debtor, Trustee or
Plan Administrator, as applicable, shall not be required to make a Distribution to any Creditor if
the dollar amount of the Distribution is less than $10 or otherwise so small that the cost of
                                               -46-
 9072961-7
               Case 19-12821-AJC      Doc 321      Filed 06/21/19     Page 53 of 76



making that Distribution exceeds the dollar amount of such Distribution. On or about the time
that the final Distribution is made, the Reorganized Debtor, Trustee or Plan Administrator, as
applicable, may make a donation of undistributable funds as defined by Local Rule 3011-
1(C)(1), in the reasonable discretion of the Reorganized Debtor, Trustee or Plan Administrator,
as applicable, to one or more of the following organizations (each of which qualifies for not-for-
profit status under section 501(c)(3) of the Tax Code) with undistributable funds if, in the
reasonable judgment of the Reorganized Debtor, Trustee or Plan Administrator, as applicable,
the cost of calculating and making the final Distribution of the undistributable funds remaining is
excessive in relation to the benefits to the or holders of Claims who would otherwise be entitled
to such Distributions: (i) the Bankruptcy Bar Foundation of the Bankruptcy Bar Association of
the Southern District of Florida; or (ii) Legal Services of Greater Miami, Inc.

        8.13    United States Trustee Fees

        The Reorganized Debtor shall pay the U.S. Trustee the appropriate sum required pursuant
to 28 U.S.C. § 1930(a)(6) on account of all disbursements made by the Debtor from its accounts,
within ten (10) days of the Effective Date, for pre-confirmation periods. The Plan Administrator
shall pay the U.S. Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6) for
post-confirmation periods within the time period set forth in 28 U.S.C. § 1930(a)(6), based upon
all post-confirmation disbursements made by the Plan Administrator, until the earlier of the
closing of this case by the issuance of a Final Decree by the Bankruptcy Court, or upon the entry
of an Order by the Bankruptcy Court dismissing this case or converting this case to another
chapter under the United States Bankruptcy Code. After the Confirmation Date, the Plan
Administrator, shall file a quarterly Post-Confirmation Operating Report which shall include,
among other things, all payments made under the Plan and payments made in the ordinary course
of business. Notwithstanding anything in the Plan or the Plan Confirmation Order to the
contrary, no statutory fees shall be assessed or be payable on the disbursements made from the
Trust Accounts, the distribution of the Applicable Policy Limit to the Bridge Collapse Bodily
Injury Claims Trust on the Effective Date, or any distributions made by the Trustee on or after
the Effective Date, including distributions to Bridge Collapse Bodily Injury Claimants.



        8.14    Withholding from Distributions

        Any federal, state or local withholding taxes or other amounts required to be withheld
under applicable law shall be deducted from Distributions pursuant to the Plan. The
Reorganized Debtor, Trustee or Plan Administrator, as applicable, may withhold from amounts
distributable pursuant to the Plan to any Person or Entity any and all amounts, determined in the
reasonable discretion of the Reorganized Debtor, Trustee or Plan Administrator, as applicable,
required to be withheld by any law, regulation, rule, ruling, directive, or other governmental
requirement. The Reorganized Debtor, Trustee or Plan Administrator, as applicable, shall not
make any such withholdings described in this paragraph (other than routine tax withholdings
with respect to employee-related claims (if any)) from any payment or Distribution on account of
Claims without first filing a notice with the Court (and serving such notice on the holder of the
Claim) describing the nature and amount of the proposed withholding and providing the Creditor
an opportunity to object.

                                               -47-
 9072961-7
               Case 19-12821-AJC       Doc 321      Filed 06/21/19    Page 54 of 76



        8.15    Distributions in Satisfaction; Allocation

        Except for the obligations expressly imposed by the Plan and the property and rights
expressly retained under the Plan, if any, the Distributions and rights that are provided in the
Plan shall be in complete satisfaction and release of all Claims against, liabilities in, Liens on,
obligations of and Equity Interests in the Debtor and their Estate, whether known or unknown,
that arose or existed prior to the Effective Date. Distributions received in respect of Allowed
Claims will be allocated first to the principal amount of such Claims, with any excess allocated
to unpaid accrued interest (if any).

        8.16    No Distributions on Late-Filed Claims

        Except as otherwise provided in a Final Order of the Bankruptcy Court, any Claim as to
which a proof of Claim was required to be filed and was first filed after the applicable bar date in
the Chapter 11 Case, including, without limitation, the General Bar Date and any bar date
established in the Plan or in the Confirmation Order, shall automatically be deemed a late-filed
Claim that is disallowed in the Chapter 11 Case, without the need for (a) any further action by
the Reorganized Debtor, Trustee or Plan Administrator, as applicable, (b) an order of the
Bankruptcy Court. Nothing in this paragraph is intended to expand or modify the applicable bar
dates or any orders of the Bankruptcy Court relating thereto.

                                         ARTICLE IX
                                      DISPUTED CLAIMS

       The provisions of this Article IX shall apply to Disputed Claims in Classes 1 through 6,
and Classes 8 through 11. The provisions of this Article IX shall not apply to Claims in Class 7,
which shall be resolved as provided in the Trust Agreement and the Trust Distribution Plan..

        9.1     Disputed Claims Reserve

        The Reorganized Debtor or Plan Administrator, as applicable, will withhold from the
property that would otherwise be distributed to holders of Claims within a given Class an amount
sufficient to be distributed on account of Claims that are not Allowed Claims within that Class as
of the Effective Date, and shall place such withheld property in a Disputed Claims Reserve,
which thereafter will be retained and administered by the Reorganized Debtor or Plan
Administrator, as applicable.

        9.2     Resolution of Disputed Claims

        The Reorganized Debtor or Plan Administrator, as applicable, shall have the right to
make and file objections to Claims in the Bankruptcy Court. Unless otherwise ordered by the
Bankruptcy Court after notice and a hearing, all Disputed Claims shall be subject to the exclusive
jurisdiction of the Bankruptcy Court.

        9.3     Objection Deadline

       All objections to Disputed Claims shall be filed no later than the Claims Objection Bar
Date, unless otherwise ordered by the Bankruptcy Court after notice and a hearing, with notice
                                                -48-
 9072961-7
               Case 19-12821-AJC       Doc 321    Filed 06/21/19    Page 55 of 76



only to those parties entitled to notice in the Chapter 11 Cases pursuant to Bankruptcy Rule
2002.

        9.4     Estimation of Claims

        At any time, Reorganized Debtor or Plan Administrator, as applicable, may request that
the Bankruptcy Court estimate any contingent or unliquidated Claim to the extent permitted by
section 502(c) of the Bankruptcy Code regardless of whether the Reorganized Debtor or Plan
Administrator, as applicable, has previously objected to such Claim or whether the Bankruptcy
Court has ruled on any such objection, and the Bankruptcy Court shall have jurisdiction to
estimate any Claim at any time during litigation concerning any objection to such Claim,
including during the pendency of any appeal relating to any such objection. If the Bankruptcy
Court estimates any contingent or unliquidated Claim, that estimated amount shall constitute
either the Allowed amount of such Claim or a maximum limitation on the Claim, as determined
by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
Claim, the Reorganized Debtor or Plan Administrator, as applicable, may elect to pursue
supplemental proceedings to object to the ultimate allowance of the Claim. All of the
aforementioned Claims objection, estimation and resolution procedures are cumulative and not
exclusive of one another. Claims may be estimated and subsequently compromised, settled,
withdrawn or resolved by any mechanism approved by the Bankruptcy Court.

        9.5     No Distributions Pending Allowance

       Notwithstanding any other provision in the Plan, if any portion of a Claim is disputed, no
payment or Distribution provided under the Plan shall be made on account of such Claim unless
and until such Disputed Claim becomes an Allowed Claim.

        To the extent that a Disputed Claim ultimately becomes an Allowed Claim, Distributions
(if any) shall be made to the holder of such Allowed Claim in accordance with the provisions of
the Plan. Upon allowance, a holder of the Allowed Disputed Claim shall receive any
Distributions that would have been made up to the date of allowance to such holder under the
Plan had the Disputed Claim been allowed on the Effective Date.

        9.6     Resolution of Claims

        On and after the Effective Date, the Reorganized Debtor or Plan Administrator, as
applicable, shall have the authority to compromise, settle, otherwise resolve or withdraw any
objections to Claims, and to compromise, settle, or otherwise resolve any Disputed Claims
without approval of the Bankruptcy Court.

                            ARTICLE X
       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        10.1    General Treatment: Rejected if not Previously Assumed

       Pursuant to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, upon the
Effective Date, all executory contracts and unexpired leases that exist between the Debtor
and any Person or Entity shall be deemed rejected by the Debtor, except for any executory
                                              -49-
 9072961-7
               Case 19-12821-AJC      Doc 321     Filed 06/21/19    Page 56 of 76



contract or unexpired lease (i) that has been assumed or rejected pursuant to an order of
the Bankruptcy Court entered prior to the Effective Date, (ii) as to which a motion for
approval of the assumption of such executory contract or unexpired lease has been filed
and served prior to the Effective Date, or (iii) that is specifically designated as a contract to
be assumed on the attached Schedule of Assumed Executory Contracts and Unexpired
Leases; provided, however, that the Debtor reserves the right, on or prior to the
Confirmation Date, to amend the Schedule of Assumed Executory Contracts and
Unexpired Leases to delete any executory contract or Unexpired Lease therefrom, or add
any executory contract, in which event such executory contract(s) shall be deemed to be,
respectively, either rejected or assumed as of the Effective Date. Subject to the occurrence
of the Effective Date, entry of the Confirmation Order shall constitute approval of such
assumption or rejection pursuant to section 365(a) of the Bankruptcy Code and a finding
by the Bankruptcy Court that each such assumption or rejection is in the best interests of
the Debtor, the Reorganized Debtor, the Estate, and all parties in interest in the Chapter 11
Case.

        10.2    Bar to Claims Arising from Rejection, Termination or Expiration

       Claims created by the rejection of executory contracts or unexpired leases
(including, without limitation, the rejection provided in Article VIII. A herein (“General
Treatment; Rejected if not Previously Assumed”) or the expiration or termination of any
executory contract or unexpired lease prior to the Confirmation Date must be filed with the
Bankruptcy Court and served on the Reorganized Debtor, Trustee or Plan Administrator,
as applicable, no later than thirty (30) days after (a) the date of the entry of any order of the
Bankruptcy Court authorizing rejection, with respect to any executory contract or unexpired
lease rejected by the Debtor or otherwise pertaining to such order, or (b) the Confirmation
Date, with respect to any executory contract or unexpired lease that is deemed rejected
pursuant to VIII. A hereof (“General Treatment; Rejected if not Previously Assumed”).
Any rejection claim for which a proof of claim is not filed and served within the time
provided herein will be forever barred from assertion and shall not be enforceable against
the Debtor, or the Estate, assets, properties, or interests in property, or the Reorganized
Debtor, or the Estate, assets, properties, or interests in property. Nothing contained herein
shall be deemed an admission by the Debtor that such rejection gives rise to or results in a
Claim or shall be deemed a waiver by the Debtor or the Reorganized Debtor of any
objections to such Claim if asserted.

        10.3    Assumption of Executory Contracts and Unexpired Leases

               (a)    Assumption of Executory Contracts and Unexpired Leases; Schedule of
Assumed Executory Contracts and Unexpired Leases. On the Effective Date, the Debtor will
assume all of the executory contracts and unexpired leases listed on the Schedule of Assumed
Executory Contracts and Unexpired Leases attached as an Exhibit to the Disclosure Statement
and/or the Plan Supplement. With respect to the executory contracts and unexpired leases listed
on the Schedule of Assumed Executory Contracts and Unexpired Leases, the Debtor will
designate a proposed Cure on the Schedule of Assumed Executory Contracts and Unexpired
Leases. Unless subject to separate motion and order of the Bankruptcy Court, the Confirmation
Order will constitute an order of the Bankruptcy Court approving assumption of all of the
                                              -50-
 9072961-7
             Case 19-12821-AJC         Doc 321     Filed 06/21/19     Page 57 of 76



executory contracts and unexpired leases listed on the Schedule of Assumed Executory Contracts
and Unexpired Leases attached to the Plan Supplement pursuant to sections 365(a) and 1123 of
the Bankruptcy Code and the listed amount of Cure Claims.

               (b)     Modifications, Amendments, Supplements, Restatements, or Other
Agreements. Unless otherwise provided in the Plan, each executory contract or unexpired lease
that is assumed pursuant to the Plan will include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such executory contract or unexpired
lease, and all rights related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, and any other interests, unless any of the foregoing agreements
has been previously rejected or repudiated, or is rejected or repudiated pursuant to the Plan or
separate motion and Final Order of the Bankruptcy Court.

              (c)    Modification of the Schedule of Assumed Executory Contracts and
Unexpired Leases. The Schedule of Assumed Executory Contracts and Unexpired Leases may
be modified by the Debtor to add or delete contracts and leases up to three (3) days prior to the
scheduled Confirmation Hearing.

               (d)    Proof of Claim Based on Executory Contracts or Unexpired Leases that
Have Been Assumed. Any and all proofs of claim relating to executory contracts or unexpired
leases that have been assumed in the Chapter 11 Case will be deemed amended and superseded
by the amount of Cure Claim identified in the Plan, the Confirmation Order or other order of the
Bankruptcy Court authorizing assumption of executory contracts to the Debtor or the
Reorganized Debtor.

                (e)      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.
With respect to each of the executory contracts or unexpired leases listed on the Schedule of
Assumed Executory Contracts and Unexpired Leases, the Debtor will designate a proposed Cure
and the assumption or assumption and assignment of such executory contract or unexpired lease
will be conditioned on the disposition of all issues with respect to Cure. All Allowed Cure
Claims will be satisfied by the Debtor (i) by payment of the Cure in Cash, or (ii) on such other
terms as may be either ordered by the Bankruptcy Court or agreed by the Debtor and the
applicable contract counter-party without any further notice to or action, order, or approval of the
Bankruptcy Court. Any provisions or terms of the Debtor’s executory contracts or unexpired
leases to be assumed and assigned pursuant to the Plan that are, or may be, alleged to be in
default, shall be satisfied solely by the Cure, or by an agreed-upon waiver of the Cure.

               (f)     Confirmation Order. Entry of the Confirmation Order will constitute a
finding of adequate assurance of future performance by the Reorganized Debtor within the
meaning of section 365 of the Bankruptcy Code. Any objections relating to adequate assurance
of future performance, or any other matters relating to the assumption and assignment of
executory contracts and unexpired leases (other than Cure Claim disputes) must be asserted as an
objection to confirmation of the Plan. Assumption of any executory contract or unexpired lease
pursuant to the Confirmation Order or other order of the Bankruptcy Court will limit the Claims
of any such contract counter-party to the (i) Allowed Cure Claim and (ii) Claims for ongoing
performance under the unexpired lease or executory contract by Reorganized Debtor pursuant to
section 365(k) of the Bankruptcy Code.

                                               -51-
 9072961-7
               Case 19-12821-AJC       Doc 321     Filed 06/21/19     Page 58 of 76



        10.4    Indemnification and Reimbursement.

        Subject to the occurrence of the Effective Date, all Allowed Claims against the Debtor
for indemnification, defense, reimbursement, or limitation of liability of current or former
directors, officers, or employees of the Debtor against any Claims, costs, liabilities or causes of
action as provided in the Debtor’s operating agreement, bylaws, other organizational documents,
or applicable law, shall, to the extent such indemnification, defense, reimbursement, or limitation
is owed in connection with one or more events or omissions occurring before the Petition Date,
be (i) paid only to the extent of any applicable insurance coverage, and (ii) to the extent a proof
of Claim has been timely filed and is Allowed, be treated as Subordinated Claims to the extent
such Claims are not covered by any applicable insurance, including deductibles. Nothing
contained in the Plan shall affect the rights of directors, officers or employees under any
insurance policy or coverage with respect to such Claims, costs, liabilities or Causes of Action or
limit the rights of the Debtor or the Debtor’ Estate to object to or otherwise contest or challenge
Claims or rights asserted by any current or former officer, director or employee of the Debtor.

                           ARTICLE XI
  CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE

        11.1    Conditions Precedent to the Effective Date.

      The following are conditions precedent to the Effective Date that must be satisfied or
waived:

              (a)    The Court shall have entered the Plan Confirmation Order, in form and
substance acceptable to the Settling Insurers and Travelers confirming the Plan, and the Plan
Confirmation Order shall have become a Final Order.

              (b)   There shall be no stay or injunction in effect with respect to the Plan
Confirmation Order.

              (c)    The Plan Documents shall have been duly executed and delivered;
provided, however, that no party to any document requiring execution or delivery may
unreasonably withhold its execution and delivery of such document to prevent this condition
precedent from occurring.

        11.2    Waiver

        Notwithstanding the foregoing conditions in Article XI, the Debtor reserves the right to
waive the occurrence of or modify any condition precedent, subject to the consent of the Settling
Insurers or Travelers, as applicable. Any such written waiver of a condition precedent set forth
in Section 11.1 (b) and (c) may be effected at any time, without notice, without leave or order of
the Bankruptcy Court, and without any formal action other than proceeding to consummate the
Plan. Any actions required to be taken on the Effective Date or Confirmation Date (as
applicable) shall take place and shall be deemed to have occurred simultaneously, and no such
action shall be deemed to have occurred prior to the taking of any other such action.


                                               -52-
 9072961-7
               Case 19-12821-AJC        Doc 321     Filed 06/21/19   Page 59 of 76



                                  ARTICLE XII
                   EFFECT OF CONFIRMATION; INDEMNIFICATION,
                  RELEASE, INJUNCTIVE AND RELATED PROVISIONS

        12.1    Compromise and Settlement

        Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the Distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good faith compromise of all Claims and Equity
Interests. The entry of the Plan Confirmation Order shall constitute the Bankruptcy Court’s
approval of the compromise or settlement of all Claims and Equity Interests, as well as a finding
by the Bankruptcy Court that such compromises or settlements are fair, equitable, reasonable and
in the best interests of the Debtor, the Estate and holders of Claims and Equity Interests.

        12.2    Vesting of Assets

        Upon the Effective Date, pursuant to section 1141(b) and (c) of the Bankruptcy Code, all
property of the Debtor (other than Available Avoidance Actions and the Trust Assets) shall vest
in the Reorganized Debtor free and clear of all Claims, Liens, encumbrances, charges, and other
interests, except as provided in the Plan or the Plan Confirmation Order. From and after the
Effective Date, the Reorganized Debtor may operate the Debtor’s business and may use, acquire,
and dispose of property free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules
and in all respects as if there were no pending case under any chapter or provision of the
Bankruptcy Code. In the event that the Reorganized Debtor’s chapter 11 case is converted to a
case under chapter 7 for any reason, any property held by either the Debtor or the Reorganized
Debtor at any time, other than property that already has been distributed under this Plan prior to
conversion of the case from chapter 11 to chapter 7, shall revest in the Debtor.

        12.3    Title to Assets; Discharge of Liability

       Except as otherwise provided in the Plan, on the Effective Date title to all assets and
properties and interests in property dealt with by the Plan shall vest in the Reorganized Debtor
free and clear of all Claims, Equity Interests, Liens, encumbrances, charges, and other interests,
and the Plan Confirmation Order shall be a judicial determination of discharge of the liabilities
of the Debtor arising prior to the Effective Date, except as may be otherwise provided in the
Plan.

        12.4    Binding Effect

        Subject to the occurrence of the Effective Date, on and after the Confirmation Date, the
provisions of the Plan shall bind the Debtor, the Reorganized Debtor, the Plan Administrator, the
Trustee and any holder of a Claim against, or Equity Interest in, the Debtor and such holder’s
respective successors and assigns, whether or not the Claim or Equity Interest of such holder is
Impaired under the Plan and whether or not such holder has accepted the Plan.




                                                -53-
 9072961-7
               Case 19-12821-AJC        Doc 321     Filed 06/21/19      Page 60 of 76



        12.5    Discharge of Claims

        Except as provided herein, the rights afforded in the Plan and the payments and
Distributions to be made hereunder shall discharge all existing debts and Claims, of any kind,
nature, or description whatsoever against or in the Debtor or any of their assets or properties to
the fullest extent permitted by section 1141 of the Bankruptcy Code. Except as provided herein,
upon the Effective Date, all existing Claims against the Debtor in the Debtor shall be, and shall
be deemed to be, discharged and terminated, and all holders of Claims and Equity Interests shall
be precluded and enjoined from asserting against the Reorganized Debtor, their respective
successors or assignees, or any of their respective assets or properties, any other or further Claim
or Equity Interest based upon any act or omission, transaction, or other activity of any kind or
nature that occurred prior to the Effective Date, whether or not such holder has filed a proof of
claim or proof of equity interest, and whether or not the facts or legal bases therefore were
known or existed prior to the Effective Date. Upon the Effective Date, all such persons shall be
forever precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from
prosecuting or asserting any such discharged Claim against or Equity Interest in the Debtor.
Nothing in this Article X.E should be interpreted as a discharge of the Debtor’ or Reorganized
Debtor’ rights or obligations under the Plan.

        12.6    Discharge of the Debtor

        Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
provided in the Plan or in the Plan Confirmation Order, the Distributions and rights that are
provided in the Plan and the Trust Agreement will be in complete satisfaction, discharge, and
release, of any and all Claims, whether known or unknown, against the Debtor or Reorganized
Debtor or any of their assets or properties, regardless of whether the property has been
distributed or retained pursuant to the Plan. Without limiting the generality of the foregoing, the
Debtor or Reorganized Debtor will be discharged from any and all Claims and debts of the kind
specified in sections 502(g), 502(h) of 502(i) of the Bankruptcy Code, in each case whether or
not (a) a proof of claim is filed or deemed filed under section 501 of the Bankruptcy Code, (b) a
Claim is allowed under section 502 of the Bankruptcy Code, or (c) the holder of such a Claim
accepted the Plan. Except as otherwise provided in the Plan, the Plan Confirmation Order shall
be a judicial determination of discharge of all liabilities of the Debtor arising before the Effective
Date. Under section 524 of the Bankruptcy Code, the discharge granted under this section shall
avoid any judgment against the Debtor at any time obtained (to the extent it relates to a
discharged Claim), and operates as an injunction against the prosecution of any action against the
Debtor or the Estate (to the extent such action relates to a discharged claim). Nothing in this
Article XII should be interpreted as a discharge of the Debtor’s or Reorganized Debtor’s rights
or obligations under the Plan.

        12.7    Channeling Injunction

             (a)    In furtherance of the Insurance Settlement Agreement and the
Settlement Approval Order:

                     (i)   any and all Bridge Collapse Bodily Injury Claims, along with
        any and all other Channeled Claims that are not Bridge Collapse Other Damage

                                                -54-
 9072961-7
            Case 19-12821-AJC       Doc 321     Filed 06/21/19    Page 61 of 76



       Claims, are hereby channeled to the Bridge Collapse Bodily Injury Claims Trust,
       which shall assume any and all liability of the Settling Insurers and the Insurance
       Settlement Released Parties for such claims;

                     (ii)  any and all Bridge Collapse Other Damage Claims are hereby
       channeled to the Other Damage Claims Fund, which fund shall be held in trust by
       the Reorganized Debtor for the exclusive benefit of holders of Bridge Collapse
       Other Damage Claims; and

                       (iii)   all Persons or Entities who have held or asserted, hold or
       assert, or may in the future hold or assert a Channeled Claim against the Settling
       Insurers or the Insurance Settlement Released Parties are hereby permanently and
       forever barred, estopped, stayed, and enjoined from taking any action, directly or
       indirectly, or commencing or continuing any suit, action, or other proceeding on, or
       asserting, enforcing, or attempting to assert or enforce, any Channeled Claim
       against the Settling Insurers or the Insurance Settlement Released Parties, or any of
       their property or assets, including without limitation:

                           (1)    pursuing or seeking to pursue, by any manner or
              means, any Channeled Claim against the Settling Insurers or the Insurance
              Settlement Released Parties;

                            (2)   continuing or commencing, or seeking to continue or
              commence, by any manner or means, any action or proceeding of any kind
              with respect to any Channeled Claim against the Settling Insurers or the
              Insurance Settlement Released Parties or any of their property or assets;

                             (3)    enforcing, attaching, collecting or recovering, or seeking
              to enforce, attach, collect or recover, by any manner or means, any
              judgment, award, decree, or order with respect to any Channeled Claim
              against the Settling Insurers or the Insurance Settlement Released Parties or
              any of their property or assets;

                            (4)     creating, perfecting or enforcing, or seeking to create,
              perfect or enforce, by any manner or means, any lien, claim or encumbrance
              of any kind with respect to any Channeled Claim against the Settling
              Insurers or the Insurance Settlement Released Parties or any of their
              property or assets; and

                             (5)    asserting, implementing or effectuating, or seeking to
              assert, implement or effectuate, by any manner or means, with respect to any
              Channeled Claim, any right of setoff, recoupment, subrogation or other
              similar right of any kind, against:

                                  a.       the Settling Insurers or the Insurance Settlement
                     Released Parties;


                                            -55-
9072961-7
               Case 19-12821-AJC       Doc 321     Filed 06/21/19     Page 62 of 76



                                     b.     any obligation due to any of any of the Settling
                       Insurers or the Insurance Settlement Released Parties; or

                                     c.     the property or assets of the Settling Insurers or
                       the Insurance Settlement Released Parties.

       The Channeling Injunction is an integral part of the Plan and is essential to the
Plan’s consummation and implementation. In the event of a violation of the Channeling
Injunction, the Debtor or Reorganized Debtor, as applicable, and/or the Settling Insurers,
may seek an order from the Bankruptcy Court enforcing the Channeling Injunction and
enjoining such violation and, in connection therewith, may seek an award of costs
(including reasonable attorneys’ fees and expenses) against the non-moving party, and such
other legal or equitable remedies as are just and proper, after notice and a hearing.

        12.8    Releases

                (a)    Releases by the Debtor and the Estate.

                (1)            Notwithstanding anything contained in the Plan to the contrary, as
of the Effective Date, for the good and valuable consideration provided by each of the Released
Parties, each of the Debtor and its current and former Affiliates and Representatives and the
Estate shall be deemed to have provided a full, complete, unconditional and irrevocable release
to the Released Parties (and each such Released Party so released shall be deemed released by
the Debtor and their current and former Affiliates and Representatives and the Estate, from any
and all Causes of Action and any other debts, obligations, rights, suits, damages, actions,
remedies and liabilities whatsoever, whether accrued or unaccrued, whether known or unknown,
foreseen or unforeseen, existing before the Effective Date, as of the Effective Date or arising
thereafter, in law, at equity, whether for tort, contract, violations of statutes (including but not
limited to the federal or state securities laws), or otherwise, based in whole or in part upon any
act or omission, transaction, or other occurrence or circumstances existing or taking place prior
to or on the Effective Date arising from or related in any way to the Debtor, including, without
limitation, those that the Debtor would have been legally entitled to assert or that any holder of a
Claim or Equity Interest or other Entity would have been legally entitled to assert for or on
behalf of the Debtor or the Estate, including those in any way related to the Chapter 11 Case or
the Plan, which release shall include any and all Avoidance Claims, if any, against the Settling
Insurers, or any of them; provided, however, that the foregoing release shall not prohibit the
Debtor, the Reorganized Debtor or the Estate from asserting any and all defenses and
counterclaims in respect of any Disputed Claim (exclusive of any defenses and counterclaims
with respect to Disputed Claims that would or may adversely affect Travelers or BHSI) asserted
by any Released Parties; provided further that nothing contained in the foregoing provision or
elsewhere in the Plan or Confirmation Order shall be construed as a release of any claims against
any Released Party resulting from an act or omission determined by a final order of a court of
competent jurisdiction to have constituted willful misconduct, fraud or gross negligence,
provided that each such Released Party shall be entitled to rely upon the advice of counsel
concerning its duties pursuant to, or in connection with, its actions or inactions



                                               -56-
 9072961-7
             Case 19-12821-AJC        Doc 321     Filed 06/21/19    Page 63 of 76



               (2)             Without limiting in any fashion the releases by the Debtor and the
Estate of the Released Parties as provided in Section 12.8(a)(1) above, notwithstanding anything
contained in the Plan to the contrary and subject only to the Plan Confirmation Order becoming a
Final Order, the Debtor and the Estate hereby fully, finally, and completely remise, release,
acquit and forever discharge the Settling Insurers and the Insurance Settlement Released Parties
from any and all Claims, subject to the GIC Policy Exception, whether actual or alleged, known
or unknown, accrued or unaccrued, existing or potential, or suspected or unsuspected, which
release shall include, but shall not be limited to, any and all Claims for coverage under the
Insurance Policies arising out of or relating to or in any way involving the Bridge Collapse,
whether for wrongful death, personal injury, emotional distress, property damage, economic loss,
environmental damage, remediation or exposure, or any other form of loss, expense, or other
benefit covered or potentially covered under the Insurance Policies.

               (b)    Releases by Holders of Claims. To the fullest extent permitted by
applicable law, as of the Effective Date, each Person or Entity, other than the Debtor, who
votes to accept the Plan, or is deemed to accept the Plan, or abstains from voting on the
Plan, or receives or accepts a Distribution under the Plan or the Trust Distribution Plan,
shall be deemed to fully, completely, unconditionally, irrevocably, and forever release the
Released Parties of and from any and all Claims and Causes of Action and any other debts,
obligations, rights, suits, damages, actions, remedies and liabilities whatsoever, whether
accrued or unaccrued, whether known or unknown, foreseen or unforeseen, existing before
the Effective Date, as of the Effective Date or arising thereafter, in law, at equity, whether
for tort, contract, violations of statutes (including but not limited to the federal or state
securities laws), or otherwise, based in whole or in part upon any act or omission,
transaction, or other occurrence or circumstances existing or taking place prior to or on
the Effective Date arising from or related in any way to the Debtor and its current and
former Affiliates and Representatives, whether direct, derivative, accrued or unaccrued,
liquidated or unliquidated, fixed or contingent, matured or unmatured, disputed or
undisputed, known or unknown, foreseen or unforeseen, in law, equity or otherwise, and
which, for the avoidance of doubt, shall include Bridge Collapse Bodily Injury Claims,
Bridge Collapse Other Damage Claims, and any other claims arising out of or relating to
the Bridge Collapse; provided, however, that nothing contained in the foregoing provision
or elsewhere in the Plan or Plan Confirmation Order shall be construed as a release of any
claims against any Released Party resulting from an act or omission determined by a final
order of a court of competent jurisdiction to have constituted willful misconduct, fraud or
gross negligence, provided that each such Released Party shall be entitled to rely upon the
advice of counsel concerning its duties pursuant to, or in connection with, its actions or
inactions; provided further, however that such releases shall not affect any rights of any
non-Debtor Person or Entity with respect to any written personal or cross-corporate
guarantees of the Debtor’s or non-Debtor Affiliate’s obligations executed by such non-
Debtor Person or Entity to and in favor of any Party or Entity in connection with the
Debtor’s or non-Debtor Affiliate’s prepetition operations; provided further, however, that
nothing in this Section 12.8 should be interpreted as a release of the Released Parties’ or
Reorganized Debtor’s rights or obligations under the Plan. NOTWITHSTANDING THE
FORGOING, TRAVELERS AND BHSI ARE NOT RELEASING, AND THE FORGOING
WILL NOT CONSTITUTE A RELEASE BY TRAVELERS OR BHSI OF ANY CLAIMS
AND/OR CAUSES OF ACTION, AND ANY OTHER DEBT, OBLIGATIONS, RIGHTS,
                                              -57-
 9072961-7
               Case 19-12821-AJC     Doc 321     Filed 06/21/19    Page 64 of 76



SUITS, DAMAGES, ACTIONS, REMEDIES, AND LIABILITIES WHATSOEVER,
WHETHER ACCRUED OR UNACCRUED, WHETHER KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN EXISTING BEFORE THE EFFECTIVE DATE
AGAINST BHSI, NEW EQUITY, OR ANY PERSON OTHER THAN THE DEBTOR.
NOTWITHSTANDING ANY PROVISION OF THIS PLAN, ALL RIGHTS, CLAIMS
AND DEFENSES OF TRAVELERS AND BHSI AGAINST NON-DEBTORS,
INCLUDING BUT NOT LIMITED TO, ALL RIGHTS AND CLAIMS ARISING UNDER
ALL APPLICABLE INDEMNITY AGREEMENTS, ARE RESERVED AND ARE
UNAFFECTED BY THE PLAN.

               (c)     Release by Trustee. Notwithstanding anything contained in the Plan
to the contrary and subject only to the Plan Confirmation Order becoming a Final Order,
in consideration of and pursuant to the Insurance Settlement Agreement, the Trustee shall
be deemed to fully, completely, unconditionally, irrevocably and forever release the Settling
Insurers and the Insurance Settlement Released Parties from any and all Claims and
Causes of Action and any other debts, obligations, rights, suits, damages, actions, remedies
and liabilities whatsoever, whether accrued or unaccrued, whether known or unknown,
foreseen or unforeseen, existing before the Effective Date, as of the Effective Date or arising
thereafter, in law, at equity, whether for tort, contract, violations of statutes (including but
not limited to the federal or state securities laws), or otherwise, based in whole or in part
upon any act or omission, transaction, or other occurrence or circumstances existing or
taking place prior to or on the Effective Date arising from or related in any way to the
Debtor and its current and former Affiliates and Representatives, whether direct,
derivative, accrued or unaccrued, liquidated or unliquidated, fixed or contingent, matured
or unmatured, disputed or undisputed, known or unknown, foreseen or unforeseen, in law,
equity or otherwise, and which, for the avoidance of doubt, shall include Bridge Collapse
Bodily Injury Claims and any other claims arising out of or relating to the Bridge Collapse.

               (d)    Entry of the Plan Confirmation Order shall constitute the Bankruptcy
Court’s approval of the releases set forth in this Section 12.8 pursuant to Bankruptcy Rule
9019 and its finding that they are: (a) in exchange for good and valuable consideration,
representing a good faith settlement and compromise of the Claims and Causes of Action
released by this Plan; (b) in the best interests of the Debtor and all holders of Claims; (c)
fair, equitable and reasonable; (d) approved after due notice and opportunity for hearing;
and (e) a bar to the assertion of any Claim or Cause of Action thereby released.

        12.9    Exculpation

       Notwithstanding anything contained herein the contrary, the Released Parties shall
neither have nor incur any liability relating to the Chapter 11 Case to any Person or Entity
for any and all Claims and Causes of Action arising after the Petition Date and through the
Effective Date, including any act taken or omitted to be taken in connection with, or related
to, formulating, negotiating, preparing, disseminating, implementing, administering,
confirming or consummating the Plan or distributing property thereunder, the Disclosure
Statement, or any other contract, instrument, release or other agreement or document
created or entered into in connection with the Plan or any other post-petition act taken or
omitted to be taken in connection with the Chapter 11 Case; provided, however, that the
                                             -58-
 9072961-7
             Case 19-12821-AJC         Doc 321      Filed 06/21/19     Page 65 of 76



foregoing provisions of this Section 12.9 shall have no effect on the liability of any Person
or Entity that results from any such act or omission that is determined in a Final Order to
have constituted gross negligence, fraud or willful misconduct. Notwithstanding anything
contained in this Section 12.9 to the contrary, nothing shall restrict the United States
Securities and Exchange Commission from bringing any regulatory or enforcement action
for violation of the federal securities laws respecting any parties otherwise protected
thereunder.

        12.10 Government Carve-Out

        Except for the Claims described in Articles II and III or other Final Order of the
Bankruptcy Court that are discharged and released under this Plan, nothing in the Plan or the
Confirmation Order shall (i) effect a release of any other claim by the United States Government
or any of its agencies or any state and local authority whatsoever against the Released Parties,
including without limitation any claim arising under the Internal Revenue Code, securities laws,
the environmental laws or any criminal laws of the United States or any state and local authority,
(ii) enjoin the United States Government or any of its agencies or any state and local authority
whatsoever from bringing any claim, suit, action or other proceedings against the Released
Parties asserting any other liability, including without limitation any claim, suit or action arising
under the Internal Revenue Code, securities laws, environmental laws or any criminal laws of the
United States or any state or local authority, and (iii) exculpate any of the Released Parties from
any other liability to the United States Government or any of its agencies or any state and local
authority whatsoever, including any liabilities arising under the Internal Revenue Code,
securities laws, environmental laws or any criminal laws of the United States or any state and
local authority.

        12.11 Surety Carve-Out; Subrogation Carve-Out

        Nothing in the Plan or the Plan Confirmation Order shall:

        (a) (i) effect a release of any claim by the Travelers or BHSI or any of their affiliates,
against any entity that is not the Debtor, including, but not limited to, any non-debtor
affiliates of the Debtor, or (ii) enjoin Travelers or BHSI, or any of their affiliates, from
bringing any claim, suit, action or other proceedings against any entity that is not the
Debtor, or (iii) exculpate any entity that is not the Debtor from any claims arising under
any applicable bond or indemnity agreement;

       (b) effect a release of any claim or waiver of any right that the Debtor may have as
an additional insured under any Insurance that has been assumed by the Settling Insurers
or to which the Settling Insurers are subrogated as a matter of law or equity.

        12.12 Limitations on Exculpation and Releases

        Nothing in Section 12.8 (“Releases”) or Section 12.9 (“Exculpation”) herein shall (i) be
construed to release or exculpate any person from, or require indemnification of any Person
against losses arising from fraud or criminal conduct.


                                                -59-
 9072961-7
             Case 19-12821-AJC         Doc 321     Filed 06/21/19     Page 66 of 76



        12.13 Injunction

        Except as otherwise expressly provided for in the Plan, from and after the Effective Date,
all Entities are permanently enjoined from commencing or continuing in any manner against the
Debtor, the Reorganized Debtor, the Estate, and their successors and assigns, and their assets and
properties, as the case may be, any suit, action or other proceeding, on account of or respecting
any Claim or Equity Interest, demand, liability, obligation, debt, right, Cause of Action, interest
or remedy released or satisfied or to be released or satisfied pursuant to the Plan or the Plan
Confirmation Order.

        Except as otherwise expressly provided for in the Plan or in obligations issued pursuant
to the Plan, from and after the Effective Date, all Entities shall be precluded from asserting
against the Debtor, the Reorganized Debtor, the Estate, and their successors and assigns and their
assets and properties, any other Claims or Equity Interests based upon any documents,
instruments, or any act or omission, transaction or other activity of any kind or nature that
occurred prior to the Effective Date, solely to the extent that (a) such Claims or Equity Interests
have been released or satisfied pursuant to the Plan or the Plan Confirmation Order or (b) such
Claims, Equity Interests, actions or assertions of Liens relate to property that will be distributed
pursuant to the Plan or the Plan Confirmation Order.

        The rights afforded in the Plan and the treatment of all Claims and Equity Interests in the
Plan shall be in exchange for and in complete satisfaction of Claims and Equity Interests against
the Debtor or any of their assets or properties solely to the extent that (a) such Claims or Equity
Interests have been released or satisfied pursuant to the Plan or the Plan Confirmation Order or
(b) such Claims, Equity Interests, actions or assertions of Liens relate to property that will be
distributed pursuant to the Plan or the Plan Confirmation Order. On the Effective Date, all such
Claims against, and Equity Interests in, the Debtor shall be satisfied and released in full.

        Except as otherwise expressly provided for in the Plan or in obligations issued pursuant
to the Plan, all Persons and Entities are permanently enjoined, on and after the Effective Date, on
account of any Claim or Equity Interest satisfied and released pursuant to the Plan or Plan
Confirmation Order, from:

               (a)     commencing or continuing in any manner any action or other proceeding
of any kind against the Debtor, the Reorganized Debtor, the Estate and their successors and
assigns and their assets and properties;

               (b)     enforcing, attaching, collecting or recovering by any manner or means any
judgment, award, decree or order against the Debtor, the Reorganized Debtor, the Estate and
their successors and assigns and their assets and properties;

                (c)  creating, perfecting or enforcing any encumbrance of any kind against the
Debtor, the Reorganized Debtor, the Estate and their successors and assigns and their assets and
properties; and

              (d)    commencing or continuing in any manner any action or other proceeding
of any kind in respect of any Claim or Equity Interest or Cause of Action released or settled
hereunder).
                                           -60-
 9072961-7
             Case 19-12821-AJC         Doc 321     Filed 06/21/19     Page 67 of 76



        12.14 Release of Liens

        Except as otherwise provided herein or in any contract, instrument, release or other
agreement or document created, or continuing in effect, pursuant to the Plan, on the Effective
Date, all mortgages, deeds of trust, Liens, pledges or other security interests against property of
the Estate distributed under the Plan shall be fully released and discharged and all of the right,
title and interest of any holder of such mortgages, deeds of trust, Liens, pledges or other security
interest shall revert, as applicable, to the Debtor or Reorganized Debtor.

                                    ARTICLE XIII
                              RETENTION OF JURISDICTION

        Notwithstanding the entry of the Plan Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall, after the Effective Date, retain such jurisdiction over
the Chapter 11 Case and all Entities with respect to all matters related to the Chapter 11 Case, the
Debtor, the Reorganized Debtor, and the Plan as is legally permissible, including, without
limitation, jurisdiction to:

                (a)    allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim against the Debtor, including the resolution
of any request for payment of any Administrative Claim and the resolution of any and all
objections to the allowance or priority of Claims;

              (b)     grant, deny or otherwise resolve any and all applications of Professionals
or Persons retained in the Chapter 11 Case by the Debtor for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods
ending on or before the Effective Date;

              (c)    resolve any matters related to the assumption, assignment or rejection of
any executory contract or unexpired leases to which a Debtor is party or with respect to which a
Debtor may be liable and to hear, determine and, if necessary, liquidate, any Claims arising
therefrom;

               (d)   ensure that Distributions to holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan, including by resolving any disputes regarding, as
applicable, the Debtor’s or Reorganized Debtor’s entitlement to recover assets held by third
parties;

                (e)    decide or resolve any motions, adversary proceedings, contested or
litigated matters and any other matters and grant or deny any applications involving the Debtor
that may be pending on the Effective Date or instituted by the Reorganized Debtor after the
Effective Date;

              (f)   enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all other contracts, instruments, releases, indentures
and other agreements or documents adopted in connection with the Plan or the Disclosure
Statement;

                                               -61-
 9072961-7
               Case 19-12821-AJC       Doc 321     Filed 06/21/19    Page 68 of 76



               (g)     resolve any cases, controversies, suits or disputes that may arise in
connection with the Effective Date, interpretation or enforcement of the Plan or any Entity’s
obligations incurred in connection with the Plan;

               (h)     issue injunctions, enforce them, enter and implement other orders or take
such other actions as may be necessary or appropriate to restrain interference by any Entity with
the Effective Date or enforcement of the Plan, except as otherwise provided in the Plan;

                (i)    enforce Articles within this Plan;

               (j)     resolve any cases, controversies, suits or disputes with respect to the
releases, injunction, channeling injunction and other provisions contained in Article XII, and
enter such orders as may be necessary or appropriate to implement or enforce all such releases,
injunctions and other provisions;

              (k)    enter and implement such orders as necessary or appropriate if the Plan
Confirmation Order is modified, stayed, reversed, revoked or vacated;

               (l)     resolve any other matters that may arise in connection with or related to
the Plan, the Disclosure Statement, the Plan Confirmation Order, or any contract, instrument,
release, indenture or other agreement or document adopted in connection with the Plan or the
Disclosure Statement; and

                (m)    enter an order and a Final Decree closing the Chapter 11 Case.

                                     ARTICLE XIV
                              MISCELLANEOUS PROVISIONS

        14.1    Liquidation Event

        The Reorganized Debtor shall not consummate a Liquidation Event without the prior
written consent of Travelers, which consent shall not be unreasonably withheld. Upon any such
occurrence, then in any one or more of said cases, Debtor will give written notice to Travelers of
the date on which any such Liquidation Event is scheduled to take place. Such written notice
will be given at least thirty (30) days prior to the action in question.

        14.2    Modification of Plan

        Subject to the limitations contained in the Plan, the Insurance Settlement Agreement and
the Settlement Approval Order, the Debtor reserves the right in its sole discretion, in accordance
with the Bankruptcy Code and the Bankruptcy Rules to amend or modify the Plan prior to the
entry of the Plan Confirmation Order, including amendments or modifications to satisfy section
1129(b) of the Bankruptcy Code; provided, however, that any pre-Confirmation Date
amendments shall not materially or adversely affect the interests, rights or treatment of any
Allowed Claims or Equity Interests under the Plan; and after the entry of the Plan Confirmation
Order, the Reorganized Debtor may, upon order of the Bankruptcy Court, amend or modify the
Plan, in accordance with section 1127(b) of the Bankruptcy Code, or remedy any defect or
omission or reconcile any inconsistency in the Plan in such manner as may be necessary to carry
                                               -62-
 9072961-7
               Case 19-12821-AJC          Doc 321   Filed 06/21/19      Page 69 of 76



out the purpose and intent of the Plan.

        14.3    Revocation of Plan

         Subject to the limitations contained in the Insurance Settlement Agreement and the
Settlement Approval Order, the Debtor reserves the right in its sole discretion to revoke or
withdraw the Plan prior to the entry of the Plan Confirmation Order, and to file subsequent
chapter 11 plans. If the Debtor revokes or withdraws the Plan or if entry of the Plan
Confirmation Order or the Effective Date does not occur, then: (1) the Plan shall be null and void
in all respects; (2) any settlement or compromise embodied in the Plan, assumption or rejection
of executory contracts effected by the Plan, and any document or agreement executed pursuant
hereto shall be deemed null and void; and (3) nothing contained in the Plan shall: (a) constitute a
waiver or release of any Claims by or against, or any Equity Interests in, the Debtor or any other
Entity; (b) prejudice in any manner the rights of the Debtor or any other Entity; or (c) constitute
an admission of any sort by the Debtor or any other Entity.

        14.4    Binding Effect

        On the Effective Date, the provisions herein shall bind any holder of a Claim against, or
Equity Interest in, the Debtor and such holder’s respective successors and assigns, whether or not
the Claim or Equity Interest of such holder is Impaired under the Plan, whether or not such
holder has accepted the Plan and whether or not such holder is entitled to a Distribution under
the Plan.

        14.5    Successors and Assigns

       The rights, benefits and obligations of any Entity named or referred to herein shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or assign
of such Entity.

        14.6    Governing Law

        Except to the extent that the Bankruptcy Code or Bankruptcy Rules apply, unless
otherwise stated, and subject to the provisions of any contract, instrument, release, indenture or
other agreement or document entered into in connection herewith, the rights and obligations
arising hereunder shall be governed by, and construed and enforced in accordance with, the laws
of the State of Florida without giving effect to the principles of conflict of laws thereof.

        14.7    Reservation of Rights

         The Plan shall have no force or effect unless and until the Effective Date occurs. Neither
the filing of the Plan, any statement or provision contained herein, nor the taking of any action
by the Debtor or any Entity with respect to the Plan shall be or shall be deemed to be an
admission or waiver of any rights of: (1) any Debtor with respect to the holders of Claims or
Equity Interests or other parties-in-interest; or (2) any holder of a Claim or other party-in-interest
prior to the Effective Date.


                                                -63-
 9072961-7
               Case 19-12821-AJC       Doc 321     Filed 06/21/19     Page 70 of 76



        14.8    Title 1146 Exemption

        Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant
hereto shall not be subject to any stamp tax or other similar tax or governmental assessment in
the United States, and the Plan Confirmation Order shall direct the appropriate state or local
governmental officials or agents to forego the collection of any such tax or governmental
assessment and to accept for filing and recordation instruments or other documents pursuant to
such transfers of property without the payment of any such tax or governmental assessment.

        14.9    Section 1125(e) Good Faith Compliance

       Confirmation of the Plan shall act as a finding by the Court that the Debtor and each of its
Representatives have acted in “good faith” under section 1125(e) of the Bankruptcy Code.

        14.10 Further Assurances

        The Debtor, all holders of Claims receiving Distributions hereunder and all other parties
in interest shall, from time to time, prepare, execute and deliver any agreements or documents
and take any other actions as may be necessary or advisable to effectuate the provisions and
intent of the Plan or the Confirmation Order.

        14.11 Service of Documents

       Any pleading, notice or other document required herein to be served on or delivered to
the Debtor shall be sent by both email and first class, certified U.S. mail, postage prepaid as
follows:

        To the Debtor:

                              Jorge Munilla, President
                              Magnum Construction Management, LLC
                              6201 S.W. 70 Street
                              Second Floor
                              Miami, FL 33143
                              jm@mcm-us.com

                              With a copy to

                              Berger Singerman LLP
                              1450 Brickell Avenue
                              Suite 1900
                              Miami, Florida 33131
                              Attn: Jordi Guso
                              Telephone: 305-714-4375
                              Email: jguso@bergersingerman.com




                                               -64-
 9072961-7
             Case 19-12821-AJC         Doc 321   Filed 06/21/19    Page 71 of 76



        14.12 Filing of Additional Documents

       On or before the Effective Date, the Debtor may file with the Bankruptcy Court all
agreements and other documents that may be necessary or appropriate to effectuate and further
evidence the terms and conditions hereof.

        14.13 No Stay of Confirmation Order

      The Debtor shall request that the Court waive stay of enforcement of the Plan
Confirmation Order otherwise applicable, including pursuant to Federal Rules of Bankruptcy
Procedure 3020(e), 6004(h) and 7062.

        14.14 Bankruptcy Rule 9019 Request; Impact

       The Plan, including the Plan Supplement or other Plan Document, may provide for one or
more compromises or settlements. Pursuant to Bankruptcy Rule 9019, the Debtor hereby
requests approval of all compromises and settlements included in the Plan, and entry of the Plan
Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
Rule 9019, of any such compromise or settlement.

Dated: June 21, 2019

Magnum Construction Management, LLC.

By:     /s/ Jorge Munilla
      Name: Jorge Munilla
      Title: President of the Debtor



BERGER SINGERMAN LLP
Counsel for Debtor and
Debtor-in-Possession
1450 Brickell Avenue, Suite 1900
Miami, FL 33131
Tel: (305) 755-9500
Fax: (305) 714-4340

By:    /s/ Jordi Guso
        Jordi Guso
        Florida Bar No. 0863580
        jguso@bergersingerman.com
        Paul A. Avron
        Florida Bar No. 0050814
        pavron@bergersingerman.com



                                              -65-
 9072961-7
            Case 19-12821-AJC      Doc 321       Filed 06/21/19   Page 72 of 76



                                       EXHIBIT 1
                              (BHSI BONDED CONTRACTS)


            PROJECT                                    DESCRIPTION

    E4S38 A1A Bridge Rehab       Construction of Roadway and Bridge Rehab for FDOT
    Florida City Elementary      Construction/Renovation of Dade County Public School
    Joseph Caleb Center          Construction/Renovation of Dade County Community
                                 Center
    Reagan-Doral                 Construction/Renovation of Dade County Public School
    Grove Bay Parking            Construction of Parking Garage for City of Miami
    Lake Sharon Drive            Construction of Paving & Drainage for City of Corinth
    Love Field Glide Slope       Construction of Paving Work for City of Dallas




                                     Exhibit 1
9072961-7
                 Case 19-12821-AJC        Doc 321       Filed 06/21/19   Page 73 of 76



                                              EXHIBIT 2

                        (BRIDGE COLLAPSE BODILY INJURY CLAIMS)

            Named Plaintiff                       Alleged Claimants                  Proof of Claim
                                                                                          No.
  1. Eugenia Xiomara Alvarez       Eugenia Xiomara Alvarez                                157
                                   Roberto Reinero Alvarez (spouse)
  2.    Luis Arias (Estate of      Emma Diaz (mother)                                     155
        Alberto Arias)             Luis Arias (brother, personal representative)
  3.    Carlos Eduardo Badillo     Carlos Badillo                                         146
                                   Martha Mercedes Plaza Cevallos, his wife
  4.    Chelsea Brownfield (Estate Chelsea Brownfield (spouse, personal                   149
        of Brandon Brownfield)     representative)
                                   Leah Brownfield (child)
                                   Bethany Brownfield (child)
                                   Danielle Marie Brownfield (child)
  5.    Winsome Joy Campbell       Winsome Joy Campbell (wife, personal                   139
        (Estate of Navaro Brown)   representative)
  6.    Carlos Chapman             Carlos Chapman                                         141
                                   Erica Chapman (spouse)
  7.    Katrina Collazo De Armas Katrina De Armas                                         132
                                   Alexander Armas (spouse)
  8.    Abel De Armas-Nunez        De Armas-Nunez                                         184
  9.    Alexa Duran                Gina Duran (parent, personal representative)           130
                                   Orlando Duran (parent, personal representative)
  10.   Alexander Estupinan        Alexander Estupinan                                     96
  11.   Kevin Lee Hanson           Kevin Lee Hanson                                       150
                                   Malachi Hanson (son, 15 y/o)
                                   Clayton Lee Hanson (son, 13 y/o)
                                   Brice Willis Hanson (son, 8 y/o)
                                   Bailey Ann Hanson (daughter, 2 y/o)
  12.   Marquise Rashaad           Marquise Rashaad Hepburn                               95
        Hepburn
  13.   Richard Humble             Richard Humble                                         154
  14.   Jenna Mendez               Jenna Mendez                                           128
  15.   Ana Maria Oviedo Garcia    Ana Maria Oviedo Garcia (spouse)                       140
        (Estate of Rolando         Alexander Fraga Oviedo (son)
        Francisco Fraga)
  16.   Emily Panagos              Emily Panagos                                           94
  17.   Martha Mercedes Plaza      Martha Plaza Cevallos                                  147
        Cevallos                   Carlos Eduardo Badillo, her husband
  18.   Erik Rojas (Estate of      Adriana Concepcion (spouse)                            158
        Osvaldo Gonzalez)          Emma Diaz (mother)
                                   Erik Rojas (nephew)
                                   Marisol Gonzalez (sister)
                                   Reinaldo Gonzalez (brother)
  19.   Ramoy Goulbourne           Ramoy Goulbourne                                       138
  20.   Pedro Cortes               Pedro Cortes                                            97
  21.   Damian Mendez              Damian Mendez and Jenna Mendez                         185

                                            Exhibit 2
9072961-7
            Case 19-12821-AJC   Doc 321      Filed 06/21/19   Page 74 of 76



                                   EXHIBIT 3

                             (SETTLING INSURERS)


Greenwich Insurance Company

XL Insurance America, Inc.

Indian Harbor Insurance Company
The Ohio Casualty Insurance Company




                                 Exhibit 3
9072961-7
             Case 19-12821-AJC     Doc 321       Filed 06/21/19   Page 75 of 76



                                       EXHIBIT 4

                       (TRAVELERS BONDED CONTRACTS)



            PROJECT                                    DESCRIPTION

GTMO WT Sampson                  Construction of School in GTMO, Cuba for NAVFAC
POM Terminal F                   Construction of Seaport Terminal for the Port of Miami
T4433 Broward Blvd.              Construction of Roadway Work for FDOT
DNT – Parker Rd to SH 121        Construction of Roadway Work for NTTA
Miramar Readiness Ctr            Construction of Readiness Center for US National Guard
Madie Ives K-8                   Construction/Renovation of Dade County Public School
Twin Lakes Elem                  Construction/Renovation of Dade County Public School
OpaLocka 54FM                    Construction/Installation of Water Main Pipe for
                                 MDWASD
W Homestead K-8                  Construction/Renovation of Dade County Public School
C-111 Detention Area             Construction of Levee for Army Corps of Engineer
Port Everglades                  Construction of Seawall for Broward County
MCC-8-10                         Construction/Renovation of Misc. work for Miami Dade
                                 Aviation
Liberty Village                  Construction of Affordable Housing Multifamily Building
NAS Meridian Dining Facility     Construction/Renovation of Dining Facility for NAVFAC
TXDOT – FM 423                   Construction of Roadway Work for TXDOT
Doral Police Station             Construction of Police Station in Doral
Taxieway Bravo Rehab at DLF      Construction of Paving Work for City of Dallas
TXDOT – US75                     Construction of Roadway Work for TXDOT
FM544                            Construction of Roadway Work for TXDOT
FLL Terminal 4 East Expansion    Construction of Airport Terminal in Broward County
SFWMD Lakeside Ranch             Construction of Storm Water Treatment Area for SFWMD
Heft II                          Construction of Roadway Work for FDOT
FIU Bridge                       Construction of Pedestrian Bridge at FIU




                                     Exhibit 4
9072961-7
            Case 19-12821-AJC   Doc 321      Filed 06/21/19   Page 76 of 76



                                   EXHIBIT 5
                            (TRUST AGREEMENT)

                 [TO BE FILED WITH THE PLAN SUPPLEMENT]




                                 Exhibit 5
9072961-7
